As filed with the Securities and Exchange Commission on December 19, 2013 Securities Act File No. 333-182745 Investment Company Act File No. 811-22722 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (CHECK APPROPRIATE BOX OR BOXES) x REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 1 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 3 KKR ALTERNATIVE CORPORATE OPPORTUNITIES FUND P (Exact name of Registrant as specified in Charter) 555 California Street 50th Floor San Francisco, California 94104 (Address of principal executive offices) (415)315-3620 (Registrant’s Telephone Number, including Area Code) Nicole J. Macarchuk, Esq. KKR Asset Management LLC 555 California Street 50th Floor San Francisco, California 94104 (Name and address of agent for service) COPY TO: Richard Horowitz, Esq. Kenneth E. Young, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box.x It is proposed that this filing will become effective (check appropriate box) o when declared effective pursuant to section 8 (c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Unit(1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (2) Shares of Beneficial Interest (1)Estimated solely for purposes of calculating the registration fee. (2) $114.60 of which has been previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a)of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. KKR ALTERNATIVE CORPORATE OPPORTUNITIES FUND P February 28, 2014 555 California Street 50th Floor San Francisco, California 94104 (415)315-3620 www.kkrfunds.com Investment Objective.KKR Alternative Corporate Opportunities Fund P (the “Fund”) is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company.The Fund’s investment objective is to generate an attractive total return consisting of a high level of current income and capital appreciation.There can be no assurance that the Fund will achieve its investment objective. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. Per Share Total Public Offering Price(1) $[insert NAV as of 12/31/13] $[Insert product of 12/31/13 NAV and remaining authorized, but unissued shares] Proceeds to the Fund(1) $[insert NAV as of 12/31/13] $[Insert product of 12/31/13 NAV and remaining authorized, but unissued shares] (1) Fund’s net asset value (“NAV”) per share as of December 31, 2013 was $[]. Assumes all Shares currently registered and unissued are sold in the continuous offering. Shares will be offered in a continuous offering at the Fund’s then current NAV as described herein. The Fund will bear certain ongoing offering costs associated with the Fund’s continuous offering of Shares. See “Fund and Master Fund Expenses.” The Fund also pays the Distributor, and the Distributor pays each Service Agent (as hereinafter defined) that enters into a Shareholder Servicing Agreement with the Distributor, a monthly shareholder servicing fee at the annual rate of up to 0.10% of the NAV of the outstanding Shares beneficially owned by customers of the Distributor or the Service Agent.See “Plan of Distribution” for additional information regarding compensation paid to the Distributor and/or Service Agents. Investment Adviser.KKR Asset Management LLC serves as the Master Fund’s (as defined herein) investment adviser (the “Adviser”).The Adviser is a subsidiary of KKR & Co. L.P. (together with the Adviser and its other subsidiaries, “KKR”), a leading global investment firm with a 37-year history of leadership, innovation and investment excellence.As of September 30, 2013, KKR had $[] billion in assets under management. Principal Investment Strategies.The Fund invests substantially all of its assets in KKR Alternative Corporate Opportunities Fund (the “Master Fund”), a separate closed-end, non-diversified, management investment company with the same investment objective and strategies as the Fund.Through its investments in the Master Fund, the Fund seeks to achieve its investment objective primarily by focusing on corporate opportunities and indirectly investing in fixed-income and equity securities with a credit-oriented point of view. The Master Fund seeks to tactically and dynamically allocate capital across companies’ capital structures where the Adviser believes its rigorous due diligence process has identified compelling investment opportunities.These investment opportunities generally arise where the Adviser has identified one of the following three broad investment strategies: issuer distress, event-driven misvaluations of securities, or capital market inefficiencies.The Adviser will seek to utilize KKR’s global network of resources, due diligence skills, intellectual capital and experience in investing to achieve the Master Fund’s, and indirectly through the Fund’s investment in the Master Fund the Fund’s, goal.For a further discussion of the Fund’s and Master Fund’s principal investment strategies, see “Investment Program.” Limited History.The Fund is a closed-end management investment company that commenced operations on December 31, 2012 and is offering on a continuous basis up to 50,000,000 shares of beneficial interest (“Shares”).Quasar Distributors, LLC (the “Distributor”) acts as the distributor of the Fund’s Shares on a best efforts basis, subject to various conditions.See “Plan of Distribution.”There is no minimum aggregate amount of Shares required to be purchased in the offering.No arrangements have been made to place funds received in connection with the Shares’ offering in an escrow, trust or similar arrangement. The Fund and the Master Fund are designed primarily for long-term investors and not as a trading vehicle.Shares will not be listed on any securities exchange. There is not expected to be any secondary trading market in the Shares.Liquidity will be provided through repurchase offers, which may be made from time to time by the Fund as determined by the Fund’s Board of Trustees in its sole discretion.The Fund expects to engage in repurchase offers on a quarterly basis.See “Quarterly Repurchases of Shares.” Management Fee.The Master Fund pays the Adviser a monthly fee at the annual rate of 1.25% of the month-end value of the Master Fund’s Managed Assets.“Managed Assets” means the total assets of the Master Fund (including any assets attributable to any borrowings (except borrowings solely for short term cash management purposes), reverse repurchase agreements, dollar rolls, any issuance of preferred shares or notes, and including any assets in respect of Shares that will be repurchased as of the end of the month) minus the sum of the Master Fund’s accrued liabilities (other than any borrowings).The management fee is computed as of the close of business on the last business day of each month.See “Management Fee.”The Fund, as an investor in the Master Fund, will bear its proportionate share of the Master Fund’s Management Fee.See “Management of the Fund and the Master Fund.” Other Information.This Prospectus concisely provides the information that a prospective investor should know about the Fund and the Master Fund before investing.You are advised to read this Prospectus carefully and to retain it for future reference.Additional information about the Fund and the Master Fund, including a statement of additional information (“SAI”) dated February 28, 2014, has been filed with the Securities and Exchange Commission (“SEC”).The SAI and, when available, the Fund’s annual and semi-annual reports, can be obtained upon request and without charge by writing to the Fund c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for Express/Overnight Mail, c/o U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, Milwaukee, WI 53202), by calling toll-free (855) 859-3943, by accessing the Fund’s website at www.kkrfunds.com or by e-mailing the Fund at investing@kkr.com.The table of contents of the SAI appears on page[66] of this Prospectus.The SAI, and other information about the Fund and the Master Fund, is also available on the SEC’s website (http://www.sec.gov).The address of the SEC’s Internet site is provided solely for the information of prospective investors and is not intended to be an active link. Investing in Shares involves a high degree of risk.See “Types of Investments and Related Risks” beginning on page[24] of this Prospectus. Shares are not deposits or obligations of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and Shares are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained in this Prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of Shares in any state or other jurisdiction where the offer is not permitted. Quasar Distributors, LLC SUMMARY OF TERMS 1 SUMMARY OF FEES AND EXPENSES 16 FINANCIAL HIGHLIGHTS 18 THE FUND 19 THE ADVISER 19 USE OF PROCEEDS 19 INVESTMENT PROGRAM 19 TYPES OF INVESTMENTS AND RELATED RISKS 25 LIMITS OF RISK DISCLOSURES 49 MANAGEMENT OF THE FUND AND THE MASTER FUND 49 FUND AND MASTER FUND EXPENSES 51 MANAGEMENT FEE 54 CALCULATION OF NET ASSET VALUE 54 SHAREHOLDER SERVICING FEE 55 CONFLICTS OF INTEREST 55 PURCHASES OF SHARES 60 QUARTERLY REPURCHASES OF SHARES 63 VOTING 66 TAX ASPECTS 67 ERISA CONSIDERATIONS 72 PLAN OF DISTRIBUTION 73 DISTRIBUTION POLICY 73 ADDITIONAL INFORMATION ABOUT THE FUND 74 INQUIRIES 75 Table of Contents - Prospectus i SUMMARY OF TERMS THE FUND KKR Alternative Corporate Opportunities Fund P (the “Fund”) is a Delaware statutory trust that is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a non-diversified, closed-end management investment company. THE ADVISER KKR Asset Management LLC serves as the Master Fund’s (as defined herein) investment adviser (the “Adviser”).Launched in 2004, the Adviser is a subsidiary of KKR & Co. L.P. (together with the Adviser and its other subsidiaries, “KKR”), a leading global investment firm with a 37-year history of leadership, innovation and investment excellence. The Adviser is a leading manager of non-investment grade debt, and has also recently expanded the scope of its investment focus to public equities.The Adviser’s investment teams, which are organized by industry, invest across the capital structure with the goal of protecting capital and achieving attractive risk-adjusted returns. With more than 160 employees in its business, including approximately 50 dedicated investment professionals located in San Francisco, New York and London, the Adviser’s investment teams seek to leverage KKR’s private equity experience and extensive industry relationships in making strong investment choices on behalf of its clients. The Adviser is a limited liability company formed under the laws of the State of Delaware and is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”). INVESTMENT OBJECTIVE The Fund’s investment objective is substantially the same as the Master Fund, which is to generate an attractive total return consisting of a high level of current income and capital appreciation.There can be no assurance that the Fund or the Master Fund will achieve its investment objective. MARKET OPPORTUNITY KKR expects that macroeconomic challenges, global deleveraging and related political imbalances will cause credit investment opportunities to remain highly dynamic over the next several years.In particular, KKR believes the following themes have begun, and will continue, to generate attractive credit opportunities: Volatile Capital Markets.KKR believes capital markets are volatile due to sovereign debt balances straining developed economies like those of Europe and the United States, and political uncertainty regarding the ultimate resolution of persistent government fiscal imbalances.Set against a challenging macroeconomic backdrop, KKR believes world economies will begin to experience shorter periods of economic expansion and heightened capital market volatility, requiring a more opportunistic approach to asset allocation. Table of Contents - Prospectus Attractive Liquidity and Default Premiums.Capital markets volatility combined with a strong investor preference for liquid securities with a low default risk has led to an environment where return on U.S. Treasury securities barely outpaces inflation.This risk aversion has impacted institutional capital as banks and other financial intermediaries continue to de-lever and de-risk their balance sheets.We believe that this dynamic creates an opportunity for fundamental credit investors like KKR to earn very attractive risk-adjusted returns by taking on incremental credit and liquidity risk. Downsizing of the Financial Services Industry.The post-financial crisis financial services industry has been characterized by lower leverage ratios, a decrease in traditional bank lending and heightened regulatory scrutiny. Bank balance sheets have contracted in response, creating a void in the supply of credit for corporations and individuals alike.KKR believes creative, flexible, non-traditional capital providers are best positioned to fill this void and can earn attractive returns for doing so. European Debt Crisis.KKR believes that the ongoing European debt crisis and related structural changes to European Union economies are likely to continue to create significant periods of dislocation, during which significant amounts of capital are withdrawn from the market through indiscriminate selling.Given the current state of the region and a general downsizing of the financial services industry, European banks are deleveraging and European companies are becoming strained, which KKR expects to create attractive investment opportunities. As a subsidiary of KKR, the Adviser believes it can capitalize on these themes by utilizing KKR’s global network of resources, including industry specialists from across KKR’s asset management and private equity practices, locally-based investment professionals around the world, and a deep network of industry relationships. INVESTMENT STRATEGIES The Fund seeks to achieve its investment objective by investing substantially all of its assets in the KKR Alternative Corporate Opportunities Fund (the “Master Fund”), a separate closed-end, non-diversified, management investment company with the same investment objective and strategies as the Fund.Any assets of the Fund not invested in the Master Fund will be de minimis amounts of cash or cash equivalents to meet certain ongoing expenses.The Master Fund has the same investment objective and strategies as the Fund.All investments are made at the Master Fund level.Thus, the Fund’s investment results will correspond directly to the investment results of the Master Fund. Table of Contents - Prospectus 2 Through its investment in the Master Fund, the Fund seeks its investment objective primarily by focusing on corporate opportunities and investing in fixed-income and equity securities with a credit-oriented point of view. The Master Fund seeks to tactically and dynamically allocate capital across companies’ capital structures where the Adviser believes its rigorous due diligence process has identified compelling investment opportunities.These investment opportunities generally arise where the Adviser has identified one of the following three broad investment strategies, discussed below. Issuer Distress The Master Fund will invest in distressed companies where the Adviser believes capital structure distress has created a mispricing of assets. Distressed investment opportunities targeted by the Master Fund may include investments in corporate debt or equity issued by companies that have defaulted on their debt obligations, have filed for insolvency or are selling at sufficiently discounted prices where the Adviser expects that if the companies do not default, such investments will yield attractive risk-adjusted returns. Event-Driven Misvaluations of Securities The Master Fund will also seek to invest in companies that are not currently undergoing immediate financial distress, but where the Adviser believes that certain special event-driven scenarios have led to a market valuation which is, in the Adviser’s view, below long-term estimated fair value.The Adviser believes that factors that may give rise to event-driven investment opportunities include changes in applicable regulatory regimes and idiosyncratic events such as litigation, mergers and other corporate transformations, natural disasters, commodity price spikes and management turmoil. Capital Market Inefficiencies The Master Fund will also invest in companies where the Adviser does not expect that the company or its owners will undergo an insolvency or workout or other similar extraordinary transaction, but where the Adviser believes market prices of such investments reflect a higher than warranted market expectation that a negative event will occur.This may also include investments in companies that are highly leveraged where the Adviser believes the investment offers an attractive risk-adjusted return.The Adviser believes that market inefficiencies in these circumstances may be due, among other things, to general dislocations in markets, a lack of financial market following, a misunderstanding in the market of particular industries or companies or industries that may be out of favor with the investment community. Table of Contents - Prospectus 3 Investment Types The Master Fund may invest in U.S. and non-U.S. issuers, including issuers in emerging market countries.The Master Fund may invest in a variety of instruments, including, but not limited to, debt securities, secured loans (including first- and second-lien), unsecured loans, preferred stock, convertible securities, trade claims, common stock and U.S. and non-U.S. government securities.The fixed-income instruments in which the Master Fund invests may be rated investment grade or below investment grade by a Nationally Recognized Statistical Rating Organization (“NRSRO”), or unrated securities deemed to be of comparable quality.The Fund’s investments in below investment grade loans, below investment grade fixed-income instruments and debt instruments of financially troubled companies are considered speculative with respect to the issuer’s capacity to pay interest and repay principal. These investments are commonly referred to as “high-yield” or “junk” instruments. The Master Fund may invest in fixed-income instruments without regard to their maturity. In pursuing its investment objective or for hedging purposes, the Master Fund may engage in short selling and may invest in various types of derivatives, including structured products, swaps, futures contracts and options. The Master Fund is a non-diversified, closed-end management investment company for purposes of the 1940 Act.The Adviser typically endeavors to limit investments in any one issuer to no more than 15% of the Master Fund’s gross assets (measured at the time of purchase). In response to adverse market economic or political conditions, the Master Fund may invest temporarily in high quality fixed income securities, money market instruments and money market funds or may hold cash or cash equivalents for temporary defensive purposes.In addition, the Master Fund may also make these types of investments to maintain the liquidity necessary to effect its quarterly repurchases of Shares.See “Quarterly Repurchases of Shares.” Subject to applicable law, the Master Fund does not intend to invest in companies controlled by KKR or its affiliates. Table of Contents - Prospectus 4 The Fund’s and the Master Fund’s investment objective and strategies are not considered to be fundamental by the Fund or the Master Fund, and may be changed without the vote of the Fund’s shareholders (“Shareholders”) or the Master Fund’s shareholders (“Master Fund Shareholders”), as applicable, by the Board of Trustees of the Fund (“Board”) or the Board of Trustees of the Master Fund (“Master Fund Board”), as applicable, with at least 60 days’ written notice provided to the Shareholders or Master Fund Shareholders. As set forth above, the Fund will attempt to achieve its investment objective by investing all or substantially all of its assets in the Master Fund. BORROWINGS The Master Fund is authorized to borrow money for investment purposes and to meet requests for repurchases.The Master Fund is not permitted to borrow if, immediately after such borrowing, it would have an asset coverage (as defined in the 1940 Act) of less than 300%.See “Investment Program—Borrowings.” ABOUT KKR Founded in 1976, KKR is a leading global investment firm with 14 offices and approximately 900 people, including over 260 investment professionals.It operates an integrated global platform for sourcing and executing investments across multiple industries, asset classes and geographies. KKR is a long-term fundamental investor focused on producing attractive risk-adjusted returns for its clients.As of September 30, 2013, KKR had $[x.xx] billion in assets under management. KKR operates with a single culture that rewards investment discipline, creativity, determination and patience and the sharing of information, resources, expertise and best practices across offices and asset classes.Its investment professionals provide access to an established platform for evaluating investments, managing risk and focusing on opportunities that seek to generate attractive returns with appropriate levels of risk.This platform allows for intensive due diligence to filter investment opportunities and help select investments that offer the most favorable risk/reward characteristics.The Adviser utilizes a fundamentally-driven investment philosophy which is based on deep credit underwriting and rigorous financial analysis. Because KKR has deep experience in credit and private equity underwriting, the Adviser’s investment approach is designed to incorporate valuable characteristics of both. Table of Contents - Prospectus 5 Because KKR believes that deep industry knowledge is integral to sourcing deals and creating value for investors, KKR’s investment professionals are organized in industry-specific teams.These teams conduct their own primary research, develop views on industry themes and trends and proactively work to identify companies in which to invest.KKR believes the industry-specific team approach allows investment teams to become experts within their sectors and build strong relationships with companies needing capital, while covering the full range of opportunities across companies’ capital structure. MANAGEMENT FEE The Fund does not incur a separate management fee, but the Fund and its Shareholders are indirectly subject to the Master Fund’s management fee (the “Management Fee”). In consideration of the advisory and other services provided by the Adviser to the Master Fund, the Master Fund pays the Adviser a monthly Management Fee at the annual rate of 1.25% of the month-end value of the Master Fund’s Managed Assets.“Managed Assets” means the total assets of the Master Fund (including any assets attributable to any borrowings (except borrowings solely for short term cash management purposes), reverse repurchase agreements, dollar rolls, any issuance of preferred shares or notes, and including any assets in respect of Shares that will be repurchased as of the end of the month) minus the sum of the Master Fund’s accrued liabilities (other than any borrowings). During periods when the Master Fund is using leverage, the Management Fee paid to the Adviser will be higher than if the Master Fund did not use leverage because the Management Fee paid is calculated on the basis of the Master Fund’s Managed Assets, which includes the assets purchased through leverage. SHAREHOLDER SERVICING FEE The Fund pays the Distributor, and the Distributor pays each broker-dealer or other financial intermediary that enters into a Shareholder Servicing Agreement with the Distributor (collectively, “Service Agents”), a monthly shareholder servicing fee of 0.0083% (0.10% on an annualized basis) of the net asset value (“NAV”) of the outstanding Shares attributable to the clients of the Service Agent who are invested in the Fund through the Service Agent.In exchange for this fee the Service Agent will respond to Shareholder inquiries about the Fund, facilitate Fund communications with the Shareholders, assist Shareholders in changing account designations or addresses, and assist Shareholders in processing repurchase requests. The maximum aggregate compensation payable to the Distributor and all Service Agents from the Fund and the Adviser (as set forth under the section “Shareholder Servicing Fee”) will not exceed 8.0% of the gross offering proceeds of the offering of Shares.As set forth under “Shareholder Servicing Fee,” in exchange for this compensation, a Service Agent will respond to Shareholder inquiries about the Fund, facilitate Fund communications with Shareholders, assist Shareholders in changing account designations or addresses, and assist Shareholders in processing repurchase requests. Table of Contents - Prospectus 6 FEES AND EXPENSES The Fund bears all expenses incurred in the business of the Fund, and indirectly its pro rata portion of all expenses incurred by the Master Fund.The Fund will bear certain ongoing costs associated with the Fund’s continuous offering of Shares (mostly printing expenses).See “Summary of Fees and Expenses” and “Fund and Master Fund Expenses.” U.S. Bancorp Fund Services, LLC (the “Administrator”), as administrator, performs certain administration, accounting and investor services for the Fund and the Master Fund.In consideration for these services, the Fund and the Master Fund each pay the Administrator a fee for services calculated based upon the net assets of each Fund, calculated and assessed monthly, subject to a minimum annual fee, and reimburse certain of the Administrator’s expenses.The Fund will incur its own transfer agency fees. BOARD OF TRUSTEES The Fund has a Board that has overall responsibility for monitoring and overseeing the Fund’s investment program and its management and operations.A majority of the Trustees are not “interested persons” (as defined by the 1940 Act) of the Fund or the Adviser.The same Trustees also serve as the Master Fund Board.See “Management of the Fund and the Master Fund.” THE OFFERING The Fund is offering on a continuous basis through Quasar Distributors, LLC (the “Distributor”) $500,000,000 of shares of beneficial interest (“Shares”).Shares will be offered in a continuous offering at the Fund’s current NAV per Share.See “Purchases of Shares.”Shares may be purchased as of the first business day of each month at the Fund’s then current NAV per Share through a registered investment adviser (a “RIA”) that has entered into an arrangement with the Distributor for such RIA to offer Shares in conjunction with a “wrap” fee, asset allocation or other managed asset program sponsored by such RIA.See “Calculation of Net Asset Value” and “Plan of Distribution.” NO SALES LOAD Shareholders will not be charged a sales load. PURCHASE OF SHARES The minimum initial investment in the Fund by an investor is $25,000.There is no minimum for additional investments in the Fund.The minimum initial investment may be reduced by the Fund with respect to certain individual investors or classes of investors (specifically, with respect to employees, officers, directors or Trustees of the Fund, the Adviser or their affiliates or associated persons).Additionally, the Fund may waive or reduce such minimum initial investment amount (as well as the application and funding deadlines described below) with respect to any investor funding its purchase of Shares with redemption proceeds from another fund sponsored, managed, or advised by the Adviser.The Fund will notify Shareholders of any changes in the investors that are eligible for such reductions. Table of Contents - Prospectus 7 The Fund will accept initial and additional purchases of Shares as of the first business day of each month.The investor must submit a completed application form five (5) business days before the applicable purchase date.All purchases are subject to the receipt of immediately available funds two (2) business days prior to the applicable purchase date in the full amount of the purchase.An investor who misses one or both of these deadlines will have the effectiveness of its investment in the Fund delayed until the following month. Despite having to meet the earlier application and funding deadlines described above, the Fund does not issue the Shares purchased (and an investor does not become a Shareholder with respect to such Shares) until the applicable purchase date, i.e., the first business day of the relevant month.Consequently, purchase proceeds do not represent capital of the Fund, and do not become assets of the Fund, until such date. Any amounts received in advance of the initial or subsequent purchases of Shares are placed in a non-interest-bearing account with the Transfer Agent (as defined herein) prior to their investment in the Fund, in accordance with Rule 15c2-4 under the Securities Exchange Act of 1934, as amended (“Exchange Act”).The Fund reserves the right to reject any purchase of Shares in certain limited circumstances (including, without limitation, when it has reason to believe that a purchase of Shares would be unlawful).Unless otherwise required by applicable law, any amount received in advance of a purchase ultimately rejected by the Fund will be returned to the prospective investor. INVESTOR SUITABILITY An investment in the Fund involves a considerable amount of risk.A Shareholder may lose money.Before making an investment decision, a prospective investor should (i) consider the suitability of this investment with respect to the investor’s investment objectives and personal situation and (ii) consider factors such as the investor’s personal net worth, income, age, risk tolerance and liquidity needs.The Fund is an illiquid investment.Investors have no right to require the Fund to redeem their Shares in the Fund.See “Types of Investments and Related Risks — Closed-End Fund; Liquidity Risks.” Table of Contents - Prospectus 8 ERISA PLANS AND OTHER TAX-EXEMPT ENTITIES Investors subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and other tax-exempt entities, including employee benefit plans, individual retirement accounts (each, an “IRA”), and 401(k) and Keogh Plans may purchase Shares.Because the Fund will be registered as an investment company under the 1940 Act, the underlying assets of the Fund will not be considered to be “plan assets” of the ERISA Plans investing in the Fund for purposes of ERISA’s fiduciary responsibility and prohibited transaction rules.Thus, the Adviser will not be a fiduciary within the meaning of ERISA with respect to the assets of any ERISA Plan that becomes a Shareholder, solely as a result of the ERISA Plan’s investment in the Fund.See “ERISA Considerations.” UNLISTED CLOSED-END STRUCTURE Each of the Fund and the Master Fund has been organized as a closed-end management investment company.Closed-end funds differ from open-end management investment companies (commonly known as mutual funds) in that investors in a closed-end fund do not have the right to redeem their shares on a daily basis.To meet daily redemption requests, mutual funds are subject to more stringent regulatory limitations than closed-end funds. PERIODIC LIQUIDITY THROUGH QUARTERLY REPURCHASES OF SHARES No Shareholder has the right to require the Fund to redeem his, her or its Shares.However, the Fund intends to offer to repurchase Shares on a quarterly basis pursuant to written tenders by Shareholders, and each such repurchase offer will generally be conducted in parallel with similar repurchase offers made by the Master Fund with respect to shares of the Master Fund. The Adviser expects that, generally, it will recommend to the Board that the Fund offer to repurchase Shares from Shareholders quarterly, with such repurchases to occur as of each March 31, June 30, September 30 and December 31 (or, if any such date is not a business day, on the immediately preceding business day) (the “Repurchase Valuation Date”).There is no minimum amount of Shares which must be repurchased in any repurchase offer.Any such repurchases will only be made at such times, in such amounts and on such terms as may be determined by the Board, in its sole discretion.Each repurchase offer will generally commence approximately 35 days prior to the applicable Repurchase Valuation Date. Table of Contents - Prospectus 9 The Fund’s assets consist primarily of its interest in the Master Fund.Therefore, in order to finance the repurchase of Shares pursuant to the tender offers, the Fund may find it necessary to liquidate all or a portion of its interest in the Master Fund.The Fund will not conduct a repurchase offer for Shares unless the Master Fund simultaneously conducts a repurchase offer for the Master Fund’s shares.The individuals of the Board also serves as the Master Fund Board and the Board expects that the Master Fund will conduct repurchase offers on a quarterly basis in order to permit the Master Fund to meet its obligations under its repurchase offers.However, there are no assurances that the Master Fund Board will, in fact, decide to undertake such a repurchase offer.The Fund cannot make a repurchase offer larger than a repurchase offer made by the Master Fund.The Master Fund’s repurchase offers will generally apply to up to 20% of the net assets of the Master Fund.The Master Fund will make repurchase offers, if any, to all of its investors, including the Fund, on the same terms, which practice may affect the size of the Master Fund’s offers.Subject to the Master Fund’s investment restriction with respect to borrowings, the Master Fund may borrow money or issue debt obligations to finance its repurchase obligations pursuant to any such repurchase offer. If a repurchase offer is oversubscribed by Shareholders who tender Shares, the Fund will repurchase a pro rata portion of the Shares tendered by each Shareholder, extend the repurchase offer, or take any other action with respect to the repurchase offer permitted by applicable law.The Fund also has the right to repurchase all of a Shareholder’s Shares at any time if the aggregate value of such Shareholder’s Shares is, at the time of such compulsory repurchase, less than the minimum initial investment applicable for the Fund.In addition, the Fund has the right to repurchase Shares of Shareholders if the Fund determines that the repurchase is in the best interest of the Fund or upon the occurrence of certain events specified in the Fund’s Agreement and Declaration of Trust. A Shareholder who tenders for repurchase of such Shareholder’s Shares during the first year following such Shareholder’s initial purchase will be subject to a fee of 2.00% of the value of the Shares repurchased by the Fund, payable to the Fund (an “Early Repurchase Charge”).The Board may, in certain limited instances where it has determined that the remaining Shareholders will not be materially and adversely affected or prejudiced, waive the imposition of the Early Repurchase Charge.Any such waiver does not imply that the Early Repurchase Charge will be waived at any time in the future or that such Early Repurchase Charge will be waived for any other Shareholder. The Master Fund may need to suspend or postpone repurchase offers if it is not able to liquidate its portfolio positions in order to pay tendering Master Fund Shareholders in a timely manner.If the Master Fund suspends or postpones repurchase, the Fund will also need to suspend or postpone its repurchase offers. Table of Contents - Prospectus 10 DISTRIBUTIONS Distributions will be paid at least quarterly in amounts representing substantially all of the net investment income, if any, earned each quarter.The Fund intends to pay any capital gains distributions at least annually. Cash distributions paid by the Fund may be reinvested in additional Shares under the dividend reinvestment plan established by the Fund (the “DRIP”) if a Shareholder whose Shares are registered in his or her own name elects to enroll in the DRIP. TERM The Fund’s term is perpetual unless the Fund is otherwise terminated under the terms of the Fund’s organizational documents. SUMMARY OF TAXATION The Fund has elected and intends to qualify to be treated as a regulated investment company (a “RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).Accordingly, the Fund generally will not pay corporate-level federal income taxes on any net ordinary income or capital gains that it currently distributes to its Shareholders. To qualify and maintain its qualification as a RIC for U.S. federal income tax purposes, the Fund must meet certain specified source-of-income and asset diversification requirements and distribute annually at least 90% of its net ordinary income and realized net short-term capital gains in excess of realized net long-term capital losses, if any.See “Distribution Policy” and “Tax Aspects.” REPORTS TO SHAREHOLDERS The Fund furnishes to Shareholders as soon as practicable after the end of each taxable year information on Form 1099 as is required by law to assist the Shareholders in preparing their tax returns.The Fund prepares, and transmits to Shareholders, an unaudited semi-annual and an audited annual report within 60 days after the close of the period for which the report is being made, or as otherwise required by the 1940 Act.Shareholders also are sent reports on at least a quarterly basis regarding the Fund’s operations during each quarter. CONFLICTS OF INTEREST The Adviser will experience conflicts of interest in connection with the management of the Master Fund, relating to: the allocation of the Adviser’s time and resources between the Master Fund and other investment activities; the allocation of investment opportunities by the Adviser and its affiliates; compensation to the Adviser; services that may be provided by the Adviser and its affiliates to issuers in which the Master Fund invests; investments by the Master Fund and other clients of the Adviser, subject to the limitations of the 1940 Act; the formation of additional investment funds by the Adviser; differing recommendations given by the Adviser to the Master Fund versus other clients; the Adviser’s use of information gained from issuers in the Master Fund’s portfolio to investments by other clients, subject to applicable law; and restrictions on the Adviser’s use of “inside information” with respect to potential investments by the Master Fund.See “Conflicts of Interest.” Table of Contents - Prospectus 11 RISK FACTORS Investing in the Fund involves risks, including the risk that you may receive little or no return on your investment or that you may lose part or all of your investment.Below is a summary of some of the principal risks of investing in the Fund.For a more complete discussion of the risks of investing in the Fund, see “Types of Investments and Related Risks.”You should consider carefully the following principal risks before investing in the Fund: ● The Fund’s indirect investments through the Master Fund’s investments in securities and other obligations of companies that are experiencing capital structure distress involve a substantial degree of risk, require a high level of analytical sophistication for successful investment, and require active monitoring; ● The Fund’s indirect investments through the Master Fund’s investments in expectation of a specific event or catalyst can result in losses if the event fails to occur or it does not have the effect foreseen; ● The Fund’s indirect investments through the Master Fund’s investments in various types of debt securities and instruments may be unsecured or unrated, are subject to the risk of non-payment and may have speculative characteristics; ● Increases in interest rates generally will cause the Fund’s indirect investments through the Master Fund’s investment in fixed-rate debt securities to decline in price; ● Investments in debt securities with longer terms to maturity are subject to greater volatility than investments in shorter-term obligations; ● Subordinated investments in debt have lower priority in right of payment to any higher ranking obligations of the borrower, and the cash flow and assets of the borrower may be insufficient to meet scheduled payments after giving effect to any higher ranking obligations of the borrower; ● During periods of declining interest rates, borrowers or issuers may exercise their option to prepay principal earlier than scheduled; Table of Contents - Prospectus 12 ● Below investment grade (commonly referred to as “junk” or high-yield) instruments may be particularly susceptible to economic downturns, which could cause losses; ● Certain investments will be exposed to the credit risk of the counterparties with whom the Master Fund deals; ● The Master Fund may invest in illiquid and restricted securities that may be difficult to dispose of at a fair price when the Master Fund believes it is desirable to do so; ● The valuation of securities or instruments that lack a central trading place (such as fixed-income securities or instruments) may carry greater risk than those with an exchange; ● The value of convertible securities may be adversely affected by changes in interest rates, as well as the market price and volatility of the underlying security; ● The value of equity securities will fluctuate in response to factors affecting the particular company, as well as broader market and economic conditions; ● Derivative investments have risks, including the imperfect correlation between the value of such instruments and the underlying assets of the Master Fund; ● Leverage could create the opportunity for a higher return for Master Fund Shareholders, including the Fund, but can magnify the effect of any losses; ● The Fund may be indirectly, through its investment in the Master Fund, materially affected by market, economic and political conditions globally and in the jurisdictions and sectors in which the Master Fund invests; ● Securities or other instruments of non-U.S. issuers or borrowers (“Non-U.S. Securities”) may be traded in undeveloped, inefficient and less liquid markets, and may experience greater price volatility and changes in value; Table of Contents - Prospectus 13 ● Changes in foreign currency exchange rates may adversely affect the U.S. dollar value of and returns on foreign denominated investments; ● The Fund may suffer adverse consequences through its indirect investment in the Master Fund, because sovereign debt defaults and European Union and/or Eurozone exits could have material adverse effects on investments in European companies, while austerity and other measures introduced to limit or contain these issues may themselves lead to economic contraction and resulting adverse effects for the Master Fund; ● The Fund may suffer adverse consequences through its indirect investment in the Master Fund, because credit remediation involving entities and activities outside the regular banking system (i.e., the “shadow banking system” in Europe) could result in increased regulatory and operating costs, which could adversely affect the implementation of the Master Fund’s investment strategies and returns; ● Although the U.S. credit markets are not currently experiencing the same extreme volatility and market disruption as occurred during 2008 to 2009, extreme volatility or market disruption may recur in the future; ● Legal and regulatory changes, including those implemented in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), could occur during the term of the Fund, which may materially adversely affect the Fund and the Master Fund; ● The Fund and the Master Fund are non-diversified, closed-end investment companies with limited operating histories; ● The Fund’s Shares are not traded on any securities exchange or other market, and although the Fund expects to repurchase Shares on a quarterly basis, no assurances can be given that the Fund will do so; ● During a given repurchase offer, it is possible that during the time period between the Expiration Date and the Valuation Date, general economic and market conditions could cause a decline in the value of Shares in the Fund; ● Substantial requests for the Fund to repurchase Shares could require the Fund to liquidate its investments in the Master Fund more rapidly than otherwise desirable in order to raise cash to fund the repurchases; Table of Contents - Prospectus 14 ● The Master Fund’s annual portfolio turnover rate may vary greatly from year to year, as well as within a given year, which may result in the realization of net short-term capital gains by the Master Fund which, when distributed to Master Fund Shareholders, including the Fund, will be taxable as ordinary income; ● As a “non-diversified” fund under the 1940 Act, the Fund may be more susceptible than a diversified fund to being adversely affected by any single corporate, economic, political or regulatory occurrence; and ● To qualify and remain eligible for the special tax treatment accorded to RICs and their shareholders under the Code, the Fund must meet certain source-of-income, asset diversification and annual distribution requirements, and failure to do so could result in the loss of RIC status. Accordingly, the Fund and the Master Fund should be considered speculative investments and entail substantial risks, and a prospective investor should invest in the Fund only if it can sustain a complete loss of its investment. Table of Contents - Prospectus 15 SUMMARY OF FEES AND EXPENSES The following table illustrates the aggregate fees and expenses that the Fund and the Master Fund expect to incur and that Shareholders can expect to bear directly or indirectly. TRANSACTION FEES Maximum Sales Load (percentage of purchase amount) None Maximum Early Repurchase Charge* 2.00% ANNUAL FUND EXPENSES (as a percentage of the Fund’s net assets) Management Fee** 1.25% Other Expenses*** []% Total Annual Fund Expenses*** []% Less Fee Waiver and Expense Reimbursement**** []% Annual Net Expenses 1.80% EXAMPLE: You would pay the following fees and expenses on a $1,000 investment, assuming a 5% annual return: † 1 year†† 3 years†† 5 years†† 10 years†† $[] $[] $[] $[] Actual expenses may be greater or lesser than those shown.Moreover, the rate of return of the Fund may be greater or less than the hypothetical 5% return used in the Example. † On an investment of $25,000 the Example would be as follows: EXAMPLE: You would pay the following fees and expenses on a $25,000 investment, assuming a 5% annual return: 1 year†† 3 years†† 5 years†† 10 years†† $[] $[] $[] $[ ] †† Year 1 expenses reflect a fee waiver and expense reimbursement agreement on the part of the Adviser, as set forth below. Table of Contents - Prospectus 16 * Early Repurchase Charge applies if Shares are tendered for repurchase during the first year following a Shareholder’s initial purchase. ** This Management Fee is paid to the Adviser at the Master Fund level.The Adviser receives a monthly Management Fee at an annual rate of 1.25% of the month-end value of the Master Fund’s Managed Assets.While the fee table above presents the Management Fee as a percentage of the Master Fund’s net assets, the Master Fund currently does not intend to engage in any form or combination of financial leverage (including borrowings for investment purposes, reverse repurchase agreements, dollar rolls and issued preferred shares or debt securities) during the current fiscal year.The Master Fund currently intends to borrow money during the current fiscal year for short term cash management purposes only. *** Other Expenses include the Fund’s expenses for its first fiscal period of operations and the Master Fund’s expenses for its first fiscal year ofoperations. Includes professional fees and other expenses, including, without limitation, the Fund’s Shareholder Servicing Fee, that the Fund will bear directly and indirectly through the Master Fund.See “Fund and Master Fund Expenses” and “Shareholder Servicing Fee.” **** The Adviser has contractually agreed to waive and/or reimburse the Fund’s expenses (excluding interest, taxes, brokerage commissions, dividend expenses, extraordinary expenses and certain other Fund expenses) to the extent necessary in order to cap the Fund’s total annual operating expenses at 1.80% of the month-end value of the Fund’s net assets until March 1, 2015. Under this agreement, the Adviser may recoup such reimbursements in future periods, not exceeding three years, provided the Fund’s total annual operating expenses do not exceed 1.80% of the month-end value of the Fund’s net assets for the fiscal year. The purpose of the table above is to assist investors in understanding the various fees and expenses Shareholders will bear directly or indirectly.The expenses shown in the table under “Other Expenses” and “Total Annual Fund Expenses” are based on estimated amounts for the Fund’s first full year of operations.For a more complete description of the various fees and expenses of the Fund, see “Fund and Master Fund Expenses,” “Management Fee,” “Shareholder Servicing Fee” and “Purchases of Shares.” Table of Contents - Prospectus 17 FINANCIAL HIGHLIGHTS The financial highlights table below is intended to help you understand the Fund’s financial performance for the period from December 31, 2012 (commencement of operations) to October 31, 2013. The information reflects financial results for an investor that has been in the Fund since inception. The information has been audited by [], whose report, along with the financial statements, are incorporated by reference into the Fund’s SAI. The SAI is available upon request. The following represents per Share data, ratios to average net assets and other financial highlights information for shareholders. Table of Contents - Prospectus 18 THE FUND The Fund, which is registered under the 1940 Act as a non-diversified, closed-end management investment company, was organized as a Delaware statutory trust on July 16, 2012.The Fund commenced operations on December 31, 2012. The Fund’s principal office is located at 555 California Street, 50th Floor, San Francisco, CA 94104, and its telephone number is (415) 315-3620.Responsibility for monitoring and overseeing the Fund’s investment program and its management and operation is vested in the individuals who serve on the Board.Responsibility for monitoring and overseeing the Master Fund’s investment program and its management and operation is vested in the individuals who serve on the Master Fund Board.The same individuals serve on the Board and the Master Fund Board.See “Management of the Fund.” THE ADVISER KKR Asset Management LLC serves as the Master Fund’s investment adviser (the “Adviser”).Launched in 2004, the Adviser is a subsidiary of KKR & Co. L.P. (together with its subsidiaries, “KKR”), a leading global investment firm with a 37-year history of leadership, innovation and investment excellence. The Adviser is a leading manager of non-investment grade debt, and has also recently expanded the scope of its investment focus to public equities.The Adviser’s investment teams, which are organized by industry, invest across the capital structure with the goal of protecting capital and achieving attractive risk-adjusted returns.With more than 160 employees in its business, including approximately 50 dedicated investment professionals located in San Francisco, New York and London, the Adviser’s investment teams seek to leverage KKR’s private equity experience and extensive industry relationships in making strong investment choices on behalf of its clients. USE OF PROCEEDS The proceeds from the sale of Shares, net of the Fund’s fees and expenses, are to be invested by the Fund as of the first business day of the month following the Fund’s receipt of such proceeds in the Master Fund, a separate closed-end, non-diversified, management investment company with the same investment objective and strategies as the Fund. The Fund expects that following receipt of the offering proceeds by the Master Fund, the Master Fund will invest such proceeds as soon as practicable (but not in excess of three months) after eachsubscription date, in accordance with the Fund’s and the Master Fund’s investment objective and strategies and consistent with market conditions and the availability of suitable investments, after receipt of such proceeds by the Master Fund.The Master Fund will pay the Adviser the full amount of the Management Fee during any period prior to which any of the Master Fund’s assets (including any proceeds received by the Master Fund) are fully invested in accordance with its investment objective. INVESTMENT PROGRAM Investment Objective Through its investment in the Master Fund, the Fund’s investment objective is to generate an attractive total return consisting of a high level of current income and capital appreciation.There can be no assurance that the Fund or the Master Fund will achieve its investment objective. Table of Contents - Prospectus 19 Market Opportunity KKR expects that macroeconomic challenges, global deleveraging and related political imbalances will cause credit investment opportunities to remain highly dynamic over the next several years.In particular, KKR believes the following themes have begun, and will continue, to generate attractive credit opportunities: Volatile Capital Markets. KKR believes capital markets are volatile due to sovereign debt balances straining developed economies like those of Europe and the United States, and political uncertainty regarding the ultimate resolution of persistent government fiscal imbalances.Set against a challenging macroeconomic backdrop, KKR believes world economies will begin to experience shorter periods of economic expansion and heightened capital market volatility, requiring a more opportunistic approach to asset allocation. Attractive Liquidity and Default Premiums.Capital markets volatility combined with a strong investor preference for liquid securities with low default risk has led to an environment where return on U.S. Treasury securities barely outpaces inflation.This risk aversion has impacted institutional capital as banks and other financial intermediaries continue to de-lever and de-risk their balance sheets.We believe that this dynamic creates an opportunity for fundamental credit investors like KKR to earn very attractive risk adjusted returns by taking on incremental credit and liquidity risk. Downsizing of the Financial Services Industry. The post-financial crisis financial services industry has been characterized by lower leverage ratios, a decrease in traditional bank lending and heightened regulatory scrutiny. Bank balance sheets have contracted in response, creating a void in the supply of credit for corporations and individuals alike.KKR believes creative, flexible, non-traditional capital providers are best positioned to fill this void and can earn attractive returns for doing so. European Debt Crisis.KKR believes that the ongoing European debt crisis and related structural changes to European Union economies are likely to continue to create significant periods of dislocation, during which significant amounts of capital are withdrawn from the market through indiscriminate selling.Given the current state of the region and a general downsizing of the financial services industry, European banks are deleveraging and European companies are becoming strained, which KKR expects to create attractive investment opportunities. As a subsidiary of KKR, the Adviser believes it can capitalize on these themes by utilizing KKR’s global network of resources, including industry specialists from across KKR’s asset management and private equity practices, locally-based investment professionals around the world, and a deep network of industry relationships. Investment Strategies The Master Fund seeks to achieve its, and indirectly the Fund’s, investment objective primarily by focusing on corporate opportunities and investing in fixed-income and equity securities with a credit-oriented point of view.The Master Fund seeks to tactically and dynamically allocate capital across companies’ capital structures where the Adviser believes its rigorous due diligence process has identified compelling investment opportunities.These investment opportunities generally arise where the Adviser has identified one of the following three broad investment strategies discussed below. Table of Contents - Prospectus 20 Issuer Distress The Master Fund will invest in distressed companies where the Adviser believes capital structure distress has created a mispricing of assets. Distressed investment opportunities targeted by the Master Fund may include investments in corporate debt or equity issued by companies that have defaulted on their debt obligations, have filed for insolvency or are selling at sufficiently discounted prices where the Adviser expects that if the companies do not default, such investments will yield attractive risk-adjusted returns. Event-Driven Misvaluations of Securities The Master Fund will also seek to invest in companies that are not currently undergoing immediate financial distress, but where the Adviser believes that certain special event-driven scenarios have led to a market valuation which is, in the Adviser’s view, below long-term estimated fair value.The Adviser believes that factors that may give rise to event-driven investment opportunities include changes in applicable regulatory regimes and idiosyncratic events such as litigation, mergers and other corporate transformations, natural disasters, commodity price spikes and management turmoil. Capital Market Inefficiencies The Master Fund will also invest in companies where the Adviser does not expect that the company or its owners will undergo an insolvency or workout or other similar extraordinary transaction, but where the Adviser believes market prices of such investments reflect a higher than warranted market expectation that a negative event will occur.This may also include investments in companies that are highly leveraged where the Adviser believes the investment offers an attractive risk-adjusted return.The Adviser believes that market inefficiencies in these circumstances may be due, among other things, to general dislocations in markets, a lack of financial market following, a misunderstanding in the market of particular industries or companies or industries that may be out of favor with the investment community. Investment Types The Master Fund may invest in U.S. and non-U.S. issuers, including issuers in emerging market countries.The Master Fund may invest in a variety of instruments, including, but not limited to, debt securities, secured (including first- and second-lien) and unsecured loans, preferred stock, convertible securities, trade claims, common stock and U.S. and non-U.S. government securities.The fixed-income instruments in which the Master Fund invests may be rated investment grade or below investment grade by a Nationally Recognized Statistical Rating Organization (“NRSRO”), or unrated securities deemed to be of comparable quality. The Fund’s investments in below investment grade loans, below investment grade fixed-income instruments and debt instruments of financially troubled companies are considered speculative with respect to the issuer’s capacity to pay interest and repay principal. These investments are commonly referred to as “high-yield” or “junk” instruments. The Master Fund may invest in fixed-income instruments without regard to their maturity.In pursuing its investment objective or for hedging purposes, the Master Fund may engage in short selling and may invest in various types of derivatives, including structured products, swaps, futures contracts and options. The Fund and the Master Fund are non-diversified, closed-end management investment companies for purposes of the 1940 Act.The Adviser typically endeavors to limit investments in any one issuer to no more than 15% of the Master Fund’s gross assets (measured at the time of purchase). In response to adverse market economic or political conditions, the Master Fund may invest temporarily in high quality fixed income securities, money market instruments and money market funds or may hold cash or cash equivalents for temporary defensive purposes.In addition, the Master Fund may also make these types of investments to maintain the liquidity necessary to effect its quarterly repurchases of Shares. Table of Contents - Prospectus 21 Subject to applicable law, the Master Fund does not intend to invest in companies controlled by KKR or its affiliates. The Fund’s and Master Fund’s investment objective and strategies are not considered to be fundamental and may be changed without the vote of the Shareholders or the Master Fund Shareholders, as applicable, by the Board or Master Fund Board, as applicable, with at least 60 days’ written notice provided to Shareholders or Master Fund Shareholders, as applicable. Investment Philosophy With more than 160 employees, including over 50 investment professionals, the Adviser has deep expertise in the global credit markets and in investing in corporate debt across a range of industries.The Adviser’s investment professionals manage and evaluate credit opportunities across capital structures, and they provide access to an established platform for evaluating investments, managing risk and focusing on opportunities that seek to generate attractive returns with appropriate levels of risk. This platform allows for intensive due diligence to filter investment opportunities and help select investments that the Adviser believes offer the most favorable risk/reward characteristics. The Adviser’s investment approach is to be flexible in how the Master Fund invests once the Adviser has identified macro catalysts or idiosyncratic events.The Adviser generally focuses on corporate opportunities and invests in fixed-income and equity securities with a credit-oriented point of view.The Adviser utilizes its active trading capabilities to deploy capital rapidly into liquid markets during times of heightened market volatility and uncertainty and to take advantage of mispriced or dislocated instruments that the Adviser believes will ultimately recover to estimated fair value.The Adviser generally seeks to invest in companies where it has what it regards as a differentiated view through its proprietary research and due diligence capabilities, including, for example, where the Adviser has performed detailed due diligence on the relevant company or its competitors, service providers or industry. The Adviser is part of the broader KKR organization.KKR is a long-term fundamental investor focused on producing attractive risk-adjusted returns.Within the Master Fund’s investment strategies specifically, KKR seeks out complexity, dislocation and uncertainty, which it believes creates mispricing in the marketplace. KKR believes that its credit platform is differentiated by: ● A “One-Firm” approach to investing, which integrates KKR’s resources across regions and asset classes and KKR’s history of investing across more than three decades of economic cycles and market fluctuations; ● A global presence, where KKR is “local” in major markets in North America, Europe and Asia, enhancing the Adviser’s ability to identify market dislocations early, move capital to the most attractive regions and efficiently and effectively execute on corresponding investment opportunities; ● Over 50 industry-aligned investment professionals who provide the Adviser with comprehensive views on a broad range of industries and sectors, conduct due diligence and monitor investments; Table of Contents - Prospectus 22 ● A special situations team housed within the Adviser, located in San Francisco, New York and London, which comprises 16 investment professionals with extensive experience in identifying, evaluating and structuring investments up and down the capital structure from secured debt to equity and bespoke structured credits; ● A global macro and asset allocation team, which provides the Adviser with research and outlooks on the changing dynamics in the global economy.This capability augments research conducted by its other investment professionals and helps the Adviser to quickly develop formal macro views in its due diligence, whether around broad macro themes or specific regional, country or market opportunities; ● Dynamic trading ability, which allows the Adviser to move quickly into liquid credit and equity markets and take advantage of real-time market movements and dislocations with a view to creating incremental value for the Master Fund; ● Stakeholder management capabilities, including a dedicated Public Affairs team, which the Adviser believes provides it with an advantage in conducting due diligence, proactively managing its portfolio through governmental, regulatory, labor or environmental issues and sourcing new investments; ● A network of approximately 35 Senior Advisors, who have held leading executive roles in major global corporations and provide KKR with operational and strategic insights and help it evaluate individual investment opportunities; and ● A “One-Firm” compensation and incentive structure and approach to investing, which allows KKR to act as a single team focused on finding the best investments and creating the best returns for its investors. The Investment Process The Adviser utilizes a fundamentally-driven investment philosophy which is based on deep credit underwriting and rigorous financial analysis.Because KKR has deep experience in credit and private equity underwriting, the Adviser’s investment approach is designed to incorporate valuable characteristics of both. The Adviser will generally invest in a credit once it has undergone a due diligence analysis and a comprehensive review and discussion with respect to the Adviser’s sourcing advantages, analysis or diligence findings. Once an investment is made, the Adviser carefully monitors the position and formally re-underwrites its credit decision using a Portfolio Management Committee process.If the committee is not convinced that capital is still best invested in a position, a plan to intelligently exit is developed and implemented. The central step in the Adviser’s investment process is the performance of company, industry, capital structure and legal analysis on each Master Fund investment.Key elements of this exercise include: Corporate and Debt Structure.The Adviser will generally review the corporate structure of a target company in an effort to understand which entities own what assets, which subsidiaries have the support of those assets and how outstanding guarantees, liens and pledges interrelate with the various claims on the company’s cash flows and to understand the covenants, terms and conditions of the company’s outstanding debt and equity securities. Table of Contents - Prospectus 23 Legal and Regulatory Environment.Defining and understanding the legal, regulatory and tax regimes in which a target company operates, including, in particular, having a deep understanding of the intricacies of the insolvency regimes applicable to the company, is a key focus of the due diligence process.Engaging in regulatory and corporate affairs analysis to ensure the Master Fund is properly positioned with respect to labor, political and other key constituencies applicable to its investments is also, where appropriate, an important part of the Adviser’s due diligence process. Key Valuation Drivers.The Adviser will generally seek to analyze a target company’s historical performance and prospects with a view toward understanding the sustainable margins and strengths and weaknesses in a company’s cost structure and analyzing the quality of cash flows of the underlying investment, including capital intensity needed to sustain its asset base, requirements for growth, degrees of flexibility to reduce its cost base if volumes or prices decline, and requirements for debt amortization or other external payments.The Adviser will also seek to define the market in which a company competes and, in particular, to assess what the company does, including what products and services it provides and to whom; to understand threats it may face for pricing or cost structure; and to identify drivers of market growth or decline, including changes in industry structure, technology or demographics. Macro Environment.The Adviser will also generally examine the broader environment in order to understand and consider potential macroeconomic head or tailwinds relevant to a target company utilizing scenario-based analysis.In this effort, the Adviser will generally work closely with the Adviser’s global macro and asset allocation team around views and data related to the macro environment, in addition to working with this team when conducting due diligence on specific opportunities, whether they be regional, country or market specific. Tax Environment.Defining the tax regime in which a company operates is another key aspect of the due diligence process.The Adviser will generally undertake a tax analysis of Master Fund investments with a view to optimizing structure and returns.As appropriate, the team will engage specialist third party advisors for this purpose.KKR has strong relationships with tax advisors around the world who advise it on current key issues regarding existing portfolio investments and on trends and evolving legislation and practices in their respective jurisdictions and areas of expertise. Leverage The Master Fund is permitted to obtain leverage using any form or combination of financial leverage instruments, including through funds borrowed from banks or other financial institutions (i.e., a credit facility), margin facilities, the issuance of preferred shares or notes and leverage attributable to reverse repurchase agreements, dollar rolls or similar transactions. Subject to prevailing market conditions, the Master Fund may use leveraging instruments to add financial leverage to its portfolio representing up to approximately 33⅓% (in the event leverage is obtained solely through debt) to 50% (in the event leverage is obtained solely though preferred stock) of the Master Fund’s total assets (including the assets subject to, and obtained with the proceeds of, such instruments, which is the maximum amount permitted under the 1940 Act). The Master Fund’s use of financial leverage up to the maximum level permitted under the 1940 Act is not a fundamental policy of the Fund or the Master Fund and may be changed without notice to the Shareholders and the Master Fund Shareholders.The Master Fund may use leverage opportunistically and may choose to increase or decrease its leverage, or use different types or combinations of leveraging instruments, at any time based on the Master Fund’s assessment of market conditions and the investment environment. Table of Contents - Prospectus 24 The 1940 Act generally limits the extent to which the Master Fund may utilize borrowings and “uncovered” transactions that may give rise to a form of leverage, including reverse repurchase agreements, swaps, futures and forward contracts, options and other derivative transactions, together with any other senior securities representing indebtedness, to 33⅓% of the Master Fund’s total assets at the time utilized. In addition, the 1940 Act limits the extent to which the Master Fund may issue preferred shares to 50% of the Master Fund’s total assets (less the Master Fund’s obligations under senior securities representing indebtedness). If the Master Fund uses a combination of borrowing (including notes and other securities representing indebtedness) and issuing preferred shares, the maximum asset coverage required would be between 300% and 200% depending on the relative amounts of borrowings and preferred shares. As a closed-end investment company registered with the SEC, the Master Fund is subject to the federal securities laws, including the 1940 Act, the rules thereunder, and various SEC and SEC staff interpretive positions.In accordance with these laws, rules and positions, the Master Fund may “set aside” liquid assets (often referred to as “asset segregation”), or engage in other SEC- or staff-approved measures, to “cover” open positions with respect to certain portfolio management techniques, such as engaging in reverse repurchase agreements, dollar rolls, entering into credit default swaps or futures contracts, or purchasing securities on a when-issued or delayed delivery basis, that may be considered senior securities under the 1940 Act.The Master Fund will “cover” its derivative positions by segregating an amount of cash and/or liquid securities as required by the 1940 Act and applicable Securities and Exchange Commission (“SEC”) interpretations and guidance from time to time. “Covered” reverse repurchase agreements, swaps, futures and forward contracts, options and other derivative transactions will not be counted against the foregoing limits under the 1940 Act, but the assets used to “cover” may not be counted as part of the Master Fund’s total assets for purposes of the 33⅓% and 50% limits.Alternatively, the Master Fund may enter into an offsetting position or owns positions covering its obligations with respect to the transaction; otherwise, this transaction will be considered “uncovered.” The Master Fund may not cover an applicable derivative transaction if it does not needto do so to comply with the foregoing 1940 Act requirements and, in the view of the Adviser, the assets that would have been used to cover could be better used for a different purpose.However, these transactions, even if covered, may represent a form of economic leverage and will create risks. The potential loss on derivative instruments may be substantial relative to the initial investment therein. In addition, these segregation and coverage requirements could result in the Master Fund maintaining securities positions that it would otherwise liquidate, segregating assets at a time when it might be disadvantageous to do so or otherwise restricting portfolio management. Such segregation and cover requirements will not limit or offset losses on related positions. TYPES OF INVESTMENTS AND RELATED RISKS Investing in the Fund involves risks, including the risk that you may receive little or no return on your investment or that you may lose part or all of your investment. Therefore, you should consider carefully the following principal risks before investing in the Fund.Discussed below are the investments generally made by the Master Fund and the principal risks that the Adviser, the Master Fund and the Fund believe are associated with those investments.These risks will, in turn, have an effect on the Fund through its investment in the Master Fund. Risks Relating to Investment Strategies and Master Fund Investments Special Situations and Distressed Investments.The Master Fund intends to invest in securities and other obligations of companies that are in special situations involving significant financial or business distress, including companies involved in bankruptcy or other reorganization and liquidation proceedings.Although such investments may result in significant returns for the Master Fund, they involve a substantial degree of risk.The level of analytical sophistication, both financial and legal, necessary for successful investment in distressed assets is unusually high.There is no assurance that the Master Fund will correctly evaluate the value of the assets collateralizing the Master Fund’s investments or the prospects for a successful reorganization or similar action in respect of any company.In any reorganization or liquidation proceeding relating to a company in which the Master Fund invests, the Master Fund may lose its entire investment, may be required to accept cash or securities with a valueless than the Master Fund’s original investment and/or may be required to accept payment over an extended period of time.Troubled company investments and other distressed asset-based investments require active monitoring. Table of Contents - Prospectus 25 Event Driven Investing.The Master Fund may invest in companies in expectation of a specific event or catalyst, which may be external (e.g., a macro event impacting relevant markets) or an event that is idiosyncratic to the company (e.g., a Chapter 11 filing).Such event-driven investing requires the investor to make predictions about (i) the likelihood that an event will occur and (ii) the impact such event will have on the value of the Master Fund’s investment in the relevant company.If the event fails to occur or it does not have the effect foreseen, losses can result.For example, the adoption of new business strategies or completion of asset dispositions or debt reduction programs by a company may not be valued as highly by the market as the Adviser had anticipated, resulting in losses.In addition, a company may announce a plan of restructuring which promises to enhance value and fail to implement it, resulting in losses to investors.In liquidations and other forms of corporate reorganization, the risk exists that the reorganization either will be unsuccessful, will be delayed or will result in a distribution of cash or a new security, the value of which will be less than the purchase price to the Master Fund of the investment in respect of which such distribution was made. Debt Instruments Risk.The Master Fund will invest in loans and other types of debt instruments and securities.Such investments may be secured, partially secured or unsecured and may be unrated, and whether or not rated, may have speculative characteristics.Changes in interest rates generally will cause the value of debt investments held by the Master Fund to vary inversely to such changes.Debt investments with longer terms to maturity or duration are subject to greater volatility than investments in shorter-term obligations.The obligor of a debt security or instrument may not be able or willing to pay interest or to repay principal when due in accordance with the terms of the associated agreement.An obligor’s willingness to pay interest or to repay principal due in a timely manner may be affected by, among other factors, its cash flow.Commercial bank lenders may be able to contest payments to the holders of other debt obligations of the same obligor in the event of default under their commercial bank loan agreements See also “Types of Investments and Related Risks—Credit Risk.” The Master Fund will invest in loans and other similar forms of debt.Such forms of indebtedness are different from traditional debt securities in that debt securities are part of a large issue of securities to the public and loans and similar debt instruments may not be securities, but may represent a specific commercial loan to a borrower. Loan participations typically represent direct participation, together with other parties, in a loan to a corporate borrower, and generally are offered by banks or other financial institutions or lending syndicates.The Master Fund may participate in such syndications, or can buy part of a loan, becoming a part lender.When purchasing indebtedness and loan participations, the Master Fund assumes the credit risk associated with the corporate borrower and may assume the credit risk associated with an interposed bank or other financial intermediary.Members of a syndicate in which the Master Fund participates may have different and sometimes superior rights to those of the Master Fund.Where the Master Fund invests as a sub-participant in syndicated debt, it may be subject to certain risks as a result of having no direct contractual relationship with the underlying borrower.As a result, the Master Fund will generally be dependent on the lender to enforce its rights and obligations under the loan arrangements in the event of a default by the underlying borrower and will generally not have any direct rights against the underlying borrower, any direct rights in the collateral, if any, securing such borrowing, or any right to deal directly with such borrower.The lender will, in general, retain the right to determine whether remedies provided for in the underlying loan arrangement will be exercised, or waived.In the event that the Master Fund enters into such an investment, there can be no assurance that its ability to realize upon a participation will not be interrupted or impaired in the event of the bankruptcy or insolvency of any of the borrower or the lender or that in such circumstances, the Master Fund will benefit from any set-off between the lenderand the borrower.Successful claims by third parties arising from these and other risks may be borne by the Master Fund. Table of Contents - Prospectus 26 The Master Fund may invest in debtor-in-possession financings.In such investments there is a risk that the underlying borrower may not successfully come out of Chapter 11 proceedings and may be forced to liquidate its assets in which case the Master Fund’s only recourse will be against the security provided by the borrower (which may not be sufficient to cover related losses). Senior Loan Risk. Senior loans hold the most senior position in the capital structure of a borrower.Senior loans in most circumstances are fully collateralized by assets of the borrower.Thus, they are generally repaid before unsecured bank loans, corporate bonds, subordinated debt, trade creditors, and preferred or common stockholders. Substantial increases in interest rates may cause an increase in loan defaults as borrowers may lack resources to meet higher debt service requirements.The value of the Master Fund’s assets may also be affected by other uncertainties such as economic developments affecting the market for senior secured term loans or affecting borrowers generally. Moreover, the security for the Master Fund’s investments in secured debt may not be recognized for a variety of reasons, including the failure to make required filings by lenders, trustees or other responsible parties and, as a result, the Master Fund may not have priority over other creditors as anticipated. Senior loans usually include restrictive covenants, which must be maintained by the borrower. The Master Fund may have an obligation with respect to certain senior secured term loan investments to make additional loans upon demand by the borrower. Such instruments, unlike certain bonds, usually do not have call protection. This means that such interests, while having a stated term, may be prepaid, often without penalty.The rate of such prepayments may be affected by, among other things, general business and economic conditions, as well as the financial status of the borrower. Prepayment would cause the actual duration of a senior loan to be shorter than its stated maturity. Senior loans typically will be secured by pledges of collateral from the borrower in the form of tangible and intangible assets. In some instances, the Master Fund may invest in senior loans that are secured only by stock of the borrower or its subsidiaries or affiliates. The value of the collateral may decline below the principal amount of the senior secured term loans subsequent to an investment by the Master Fund. Senior loans generally are not registered with the SEC, or any state securities commission, and are not listed on any national securities exchange.There is less readily available or reliable information about most senior loans than is the case for many other types of securities, including securities issued in transactions registered under the Securities Act of 1933, as amended, or registered under the Exchange Act.No active trading market may exist for some senior loans, and some senior loans may be subject to restrictions on resale.A secondary market may be subject to irregular trading activity, wide bid/ask spreads and extended trade settlement periods, which may impair the Master Fund’s ability to realize full value and thus cause a material decline in the Master Fund’s NAV.In addition, the Master Fund may not be able to readily dispose of its senior loans at prices that approximate those at which the Master Fund could sell such loans if they were more widely traded and, as a result of such illiquidity, the Master Fund may have to sell other investments or engage in borrowing transactions if necessary to raise cash to meet its obligations.During periods of limited supply and liquidity of senior loans, the Master Fund’s yield may be lower. If legislation or government regulations impose additional requirements or restrictions on the ability of financial institutions to make loans, the availability of senior loans for investment by the Master Fund may be adversely affected.In addition, such requirements or restrictions could reduce or eliminate sources of financing for certain borrowers.This would increase the risk of default. Table of Contents - Prospectus 27 If legislation or government regulations require financial institutions to increase their capital requirements, this may cause financial institutions to dispose of senior loans that are considered highly levered transactions.Such sales could result in prices that, in the opinion of the Adviser, do not represent fair value.If the Master Fund attempts to sell a senior loan at a time when a financial institution is engaging in such a sale, the price the Master Fund could get for the senior loan may be adversely affected. The Master Fund may acquire senior loans through assignments or participations.The Master Fund will typically acquire senior loans through assignment and may elevate a participation interest into an assignment as soon as practicably possible.The purchaser of an assignment typically succeeds to all the rights and obligations of the assigning institution and becomes a lender under the credit agreement with respect to the debt obligation; however, the purchaser’s rights can be more restricted than those of the assigning institution, and the Master Fund may not be able to unilaterally enforce all rights and remedies under the loan and with regard to any associated collateral.A participation typically results in a contractual relationship only with the institution offering the participation, not with the borrower.Sellers of participations typically include banks, broker-dealers, other financial institutions and lending institutions.The Adviser has adopted best execution procedures and guidelines to mitigate credit and counterparty risk in the atypical situation when the Master Fund must acquire a senior loan through a participation.The Adviser has established a trade review committee that regularly reviews each broker-dealer counterparty for, among other things, its quality and the quality of its execution.The established procedures and guidelines require trades to be placed for execution only with broker-dealer counterparties approved by the trade review committee of the Adviser.The factors considered by the committee when selecting and approving brokers and dealers include, but are not limited to: (i)quality, accuracy, and timeliness of execution, (ii)review of the reputation, financial strength and stability of the financial institution, (iii)willingness and ability of the counterparty to commit capital, (iv)ongoing reliability and (v)access to underwritten offerings and secondary markets.In purchasing participations, the Master Fund generally will have no right to enforce compliance by the borrower with the terms of the loan agreement against the borrower, and the Master Fund may not directly benefit from the collateral supporting the debt obligation in which it has purchased the participation.As a result, the Master Fund will be exposed to the credit risk of both the borrower and the institution selling the participation.Further, in purchasing participations in lending syndicates, the Master Fund will not be able to conduct the due diligence on the borrower or the quality of the senior loan with respect to which it is buying a participation that the Master Fund would otherwise conduct if it were investing directly in the senior loan, which may result in the Master Fund being exposed to greater credit or fraud risk with respect to the borrower or the senior loan than the Master Fund expected when initially purchasing the participation. Subordinated and Unsecured or Partially Secured Loan Risk.The Master Fund may invest in unsecured loans and secured subordinated loans, including second and lower lien loans. Second lien loans are generally second in line in terms of repayment priority. A second lien loan may have a claim on the same collateral pool as the first lien or it may be secured by a separate set of assets. Second lien loans generally give investors priority over general unsecured creditors in the event of an asset sale.The priority of the collateral claims of third or lower lien loans ranks below holders of second lien loans and so on.Such junior loans are subject to the same general risks inherent to any loan investment, including credit risk, market and liquidity risk, and interest rate risk. Due to their lower place in the borrower’s capital structure and possible unsecured or partially secured status, such loans involve a higher degree of overall risk than senior loans of the same borrower. Credit Risk.The Master Fund’s debt investments will be subject to the risk of non-payment of scheduled interest or principal by the borrowers with respect to such investments.Such non-payment would likely result in a reduction of income to the Master Fund and a reduction in the value of the debt investments experiencing non-payment. Table of Contents - Prospectus 28 Although the Master Fund may invest in investments that the Adviser believes are secured by specific collateral the value of which may exceed the principal amount of the investments at the time of initial investment, there can be no assurance that the liquidation of any such collateral would satisfy the borrower’s obligation in the event of non-payment of scheduled interest or principal payments with respect to such investment, or that such collateral could be readily liquidated.In addition, in the event of bankruptcy of a borrower, the Master Fund could experience delays or limitations with respect to its ability to realize the benefits of the collateral securing an investment.Under certain circumstances,collateral securing an investment may be released without the consent of the Master Fund.The Master Fund may also invest in high yield instruments and other unsecured investments, each of which involves a higher degree of risk than senior loans.The Master Fund’s right to payment and its security interest, if any, may be subordinated to the payment rights and security interests of more senior creditors.Certain of these investments may have an interest-only payment schedule, with the principal amount remaining outstanding and at risk until the maturity of the investment.In this case, a portfolio company’s ability to repay the principal of an investment may be dependent upon a liquidity event or the long-term success of the company, the occurrence of which is uncertain. Companies in which the Master Fund invests could deteriorate as a result of, among other factors, an adverse development in their business, a change in the competitive environment or an economic downturn.As a result, companies that the Master Fund expected to be stable may operate, or expect to operate, at a loss or have significant variations in operating results, may require substantial additional capital to support their operations or maintain their competitive position, or may otherwise have a weak financial condition or be experiencing financial distress. Prepayment Risk.Prepayment risk occurs when a debt investment held by the Master Fund can be repaid in whole or in part prior to its maturity.The amount of prepayable obligations in which the Master Fund invests from time to time may be affected by general business conditions, market interest rates, borrowers’ financial conditions and competitive conditions among lenders.In a period of declining interest rates, borrowers may prepay investments more quickly than anticipated, reducing the yield to maturity and the average life of the relevant investment. Moreover, when the Master Fund reinvests the proceeds of a prepayment in these circumstances, it will likely receive a rate of interest that is lower than the rate on the security that was prepaid. To the extent that the Master Fund purchases the relevant investment at a premium, prepayments may result in a loss to the extent of the premium paid. If the Master Fund buys such investments at a discount, both scheduled payments and unscheduled prepayments will increase current and total returns and unscheduled prepayments will also accelerate the recognition of income which may be taxable as ordinary income to Master Fund Shareholders, including the Fund. In a period of rising interest rates, prepayments of investments may occur at a slower than expected rate, creating maturity extension risk. This particular risk may effectively change an investment that was considered short or intermediate-term at the time of purchase into a longer-term investment. Since the value of longer-term investments generally fluctuates more widely in response to changes in interest rates than shorter-term investments, maturity extension risk could increase the volatility of the Master Fund. When interest rates decline, the value of an investment with prepayment features may not increase as much as that of other fixed-income instruments, and, as noted above, changes in market rates of interest may accelerate or delay prepayments and thus affect maturities. Table of Contents - Prospectus 29 High Yield Instruments Risk.The Master Fund may invest in debt securities and instruments that are classified as “higher-yielding” or “junk” (and, therefore, higher-risk) investments.In most cases, such investments will be rated below investment grade by recognized rating agencies or will be unrated and face ongoing uncertainties and exposure to adverse business, financial or economic conditions and the issuer’s failure to make timely interest and principal payments. These investments are considered speculative under traditional investment standards. Such securities and instruments are generally not exchange-traded and, as a result, trade in the over-the-counter (“OTC”) marketplace, which is less transparent than the exchange-traded marketplace.In addition, the Master Fund may invest in bonds of issuers that do not have publicly traded equity securities, making it more difficult to hedge the risks associated with such investments.The market for high yield securities has recently experienced periods of significant volatility and reduced liquidity.The market values of certain of these lower-rated and unrated debt investments tend to reflect individual corporate developments to agreater extent and tend to be more sensitive to economic conditions than those of higher-rated investments, which react primarily to fluctuations in the general level of interest rates.Companies that issue such securities are often highly leveraged and may not have available to them more traditional methods of financing.Major economic recessions such as those recently (and in some cases, currently) experienced globally may disrupt severely the market for such securities, and may have an adverse impact on the value of such securities and the ability of the issuers of such securities to repay principal and interest thereon, thereby increasing the incidence of default of such securities.Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may also decrease the value and liquidity of these high yield debt securities. Inflation Risk. The market price of fixed-income investments generally falls as inflation increases because the purchasing power of the future income and repaid principal is expected to be worth less when received by the Fund. Fixed-income investments that pay a fixed rather than variable interest rate are especially vulnerable to inflation risk because variable-rate securities may be able to participate, over the long term, in rising interest rates which have historically corresponded with long-term inflationary trends. Most high yield investments pay a fixed rate of interest and are therefore vulnerable to inflation risk. Counterparty Risk.Certain Master Fund investments will be exposed to the credit risk of the counterparties with which, or the dealers, brokers and exchanges through which, the Master Fund deals, whether in exchange-traded or OTC transactions.The Master Fund may be subject to the risk of loss of Master Fund assets on deposit or being settled or cleared with a broker in the event of the broker’s bankruptcy, the bankruptcy of any clearing broker through which the broker executes and clears transactions on behalf of the Master Fund, the bankruptcy of an exchange clearing house or the bankruptcy of any other counterparty.In the case of any such bankruptcy, the Master Fund might recover, even in respect of property specifically traceable to the Master Fund, only a pro rata share of all property available for distribution to all of the counterparty’s customers and counterparties.Such an amount may be less than the amounts owed to the Master Fund.Such events would have an adverse effect on the NAV of the Master Fund.Certain counterparties may have general custody of, or title to, the Master Fund’s assets (including, without limitation the Custodian).The failure of any such counterparty may result in adverse consequences to the NAV of the Master Fund. The Master Fund’s investments may be structured through the use of OTC options and swaps or other indirect investment transactions.Such transactions may be entered into with a small number of counterparties resulting in a concentration of counterparty risk.The exercise of counterparty rights under such arrangements, including forced sales of securities, may have a significant adverse impact on the Master Fund and its NAV. Mezzanine Securities Risk.Most of the Master Fund’s mezzanine securities and other investments (if any) are expected to be unsecured and made in companies whose capital structures have significant indebtedness ranking ahead of the investments, all or a significant portion of which may be secured.While the securities and other investments may benefit from the same or similar financial and other covenants as those enjoyed by the indebtedness ranking ahead of the investments and may benefit from cross-default provisions and security over the portfolio company’s assets, some or all of such terms may not be part of particular investments.Mezzanine securities and other investments generally are subject to various risks including, without limitation: (i) a subsequent characterization of an investment as a “fraudulent conveyance”; (ii) the recovery as a “preference” of liens perfected or payments made on account of a debt in the 90 days before a bankruptcy filing; (iii) equitable subordination claims by other creditors; (iv) so-called “lender liability” claims by the issuer of the obligations; and (v) environmental liabilities that may arise with respect to collateral securing the obligations. Table of Contents - Prospectus 30 Liquidity Risk.The Master Fund may invest without limit in securities that, at the time of investment, are illiquid (determined using the SEC’s standard applicable to registered investment companies, i.e., securities that cannot be disposed of by the Master Fund within seven days in the ordinary course of business at approximately the amount at which the Master Fund has valued the securities). The Master Fund may also invest in restricted securities. Investments in restricted securities could have the effect of increasing the amount of the Master Fund’s assets invested in illiquid securities if qualified institutional buyers are unwilling to purchase these securities. Illiquid and restricted securities may be difficult to dispose of at a fair price at the times when the Master Fund believes it is desirable to do so. The market price of illiquid and restricted securities generally is more volatile than that of more liquid securities, which may adversely affect the price that the Master Fund pays for or recovers upon the sale of such securities. Illiquid and restricted securitiesare also more difficult to value, especially in challenging markets. The Adviser’s judgment may play a greater role in the valuation process. Investment of the Master Fund’s assets in illiquid and restricted securities may restrict the Master Fund’s ability to take advantage of market opportunities. In order to dispose of an unregistered security, the Master Fund, where it has contractual rights to do so, may have to cause such security to be registered. A considerable period may elapse between the time the decision is made to sell the security and the time the security is registered, thereby enabling the Master Fund to sell it. Contractual restrictions on the resale of securities vary in length and scope and are generally the result of a negotiation between the issuer and acquirer of the securities. In either case, the Master Fund would bear market risks during that period. Some loans and fixed-income instruments are not readily marketable and may be subject to restrictions on resale.Loans and fixed-income instruments may not be listed on any national securities exchange and no active trading market may exist for certain of the loans and fixed-income instruments in which the Master Fund will invest.Where a secondary market exists, the market for some loans and fixed-income instruments may be subject to irregular trading activity, wide bid/ask spreads and extended trade settlement periods.In addition, events occurring subsequent to an investment by the Master Fund, including, for example, withdrawals, changes in market, political or other relevant circumstances, may cause some loans and fixed-income instruments that were liquid at the time of acquisition to become illiquid or otherwise cause the Master Fund’s concentration in illiquid investments to increase. Valuation Risk.Unlike publicly traded common stock which trades on national exchanges, there is no central place or exchange for loans or fixed-income instruments to trade. Loans and fixed-income instruments generally trade on an OTC market, which may be anywhere in the world where the buyer and seller can settle on a price. Due to the lack of centralized information and trading, the valuation of loans or fixed-income instruments may carry more risk than that of common stock. Uncertainties in the conditions of the financial market, unreliable reference data, lack of transparency and inconsistency of valuation models and processes may lead to inaccurate asset pricing. In addition, other market participants may value securities differently than the Master Fund. As a result, the Master Fund may be subject to the risk that when a loan or fixed-income instrument is sold in the market, the amount received by the Master Fund is less than the value of such loans or fixed-income instruments carried on the Master Fund’s books. Table of Contents - Prospectus 31 Convertible Securities Risk.Convertible securities are bonds, debentures, notes, preferred stocks or other securities that may be converted into or exchanged for a specified amount of common stock of the same or a different issuer within a particular period of time at a specified price or formula.A convertible security entitles its holder to receive interest that is generally paid or accrued on debt or a dividend that is paid or accrued on preferred stock until the convertible security matures or is redeemed, converted or exchanged.Convertible securities have unique investment characteristics in that they generally (i) have higher yields than common stocks, but lower yields than comparable non-convertible securities; (ii) are less subject to fluctuation in value than the underlying common stock due to their fixed-income characteristics; and (iii) provide the potential for capital appreciation if the market price of the underlying common stock increases. The value of a convertible security is a function of its “investment value” (determined by its yield in comparison with the yields of other securities of comparable maturity and quality that do not have a conversion privilege) and its “conversion value” (the security’s worth, at market value, if converted into the underlying common stock).The investment value of a convertible security is influenced by changes in interest rates, with investment value declining as interest rates increase and increasing as interest rates decline.The credit standing of the issuer and other factors also may have an effect on the convertible security’s investment value.The conversion value of a convertible security is determined by the market price of the underlying common stock.If the conversion value is low relative to the investment value, the price of the convertible security is governed principally by its investment value.To the extent the market price of the underlying common stock approaches or exceeds the conversion price, the price of the convertible security will be increasingly influenced by its conversion value.A convertible security generally will sell at a premium over its conversion value by the extent to which investors place value on the right to acquire the underlying common stock while holding a fixed-income instrument. Generally, the amount of the premium decreases as the convertible security approaches maturity.Although under normal market conditions longer-term convertible debt securities have greater yields than do shorter-term convertible debt securities of similar quality, they are subject to greater price fluctuations. A convertible security may be subject to redemption at the option of the issuer at a price established in the convertible security’s governing instrument.If a convertible security held by theMaster Fund is called for redemption, the Master Fund will be required to permit the issuer to redeem the security, convert it into the underlying common stock or sell it to a third party.Any of these actions could have an adverse effect on the Master Fund’s ability to achieve its investment objective. Equity Securities Risk. The value of equity securities, including common stock, preferred stock and convertible stock, will fluctuate in response to factors affecting the particular company, as well as broader market and economic conditions.Moreover, in the event of a company’s bankruptcy, claims of certain creditors, including bondholders, will have priority over claims of common stock holders and are likely to have varying types of priority over holders of preferred and convertible stock. Derivatives Risk.The Master Fund’s derivative investments have risks, including: the imperfect correlation between the value of such instruments and the underlying assets of the Master Fund, which creates the possibility that the loss on such instruments may be greater than the gain in the value of the underlying assets in the Master Fund’s portfolio; the loss of principal; the possible default of the other party to the transaction; and illiquidity of the derivative investments. If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract due to financial difficulties, the Master Fund may experience significant delays in obtaining any recovery under the derivative contract in a bankruptcy or other reorganization proceeding. In addition, in the event of the insolvency of a counterparty to a derivative transaction, the derivative contract would typically be terminated at its fair market value. If the Master Fund is owed this fair market value in the termination of the derivative contract and its claim is unsecured, the Master Fund will be treated as a general creditor of such counterparty, and will not have any claim with respect to the underlying security. Table of Contents - Prospectus 32 The counterparty risk for cleared derivative transactions is generally lower than for uncleared OTC derivatives since generally a clearing organization becomes substituted for each counterparty to a cleared derivative contract and, in effect, guarantees the parties’ performance under the contract as each party to a trade looks only to the clearing house for performance of financial obligations.However, there can be no assurance that the clearing house, or its members, will satisfy its obligations to the Master Fund. Certain of the derivative investments in which the Master Fund may invest may, in certain circumstances, give rise to a form of financial leverage, which may magnify the risk of owning such instruments. Furthermore, the ability to successfully use derivative investments depends on the ability of the Adviser to predict pertinent market movements, which cannot be assured. Thus, the use of derivative investments may result in losses greater than if they had not been used, may require the Master Fund to sell or purchase portfolio securities at inopportune times or for prices below or above the current market values, may limit the amount of appreciation the Master Fund can realize on an investment or may cause the Master Fund to hold a security that it might otherwise want to sell.In addition, there may be situations in which the Adviser elects not to use derivative investments that result in losses greater than if they had been used.Amounts paid by the Master Fund as premiums and cash or other assets held in margin accounts with respect to the Master Fund’s derivative investments would not be available to the Master Fund for other investment purposes, which may result in lost opportunities for gain. OTC derivatives may be more difficult to purchase, sell or value than other investments.Although both OTC and exchange-traded derivatives markets may experience a lack of liquidity, OTC non-standardized derivative transactions are generally less liquid than exchange-traded instruments.The illiquidity of the derivatives markets may be due to various factors, including congestion, disorderly markets, limitations on deliverable supplies, the participation of speculators, government regulation and intervention, and technical and operational or system failures.In addition, the liquidity of a secondary market in an exchange-traded derivative contract may be adversely affected by “daily price fluctuation limits” established by the exchanges which limit the amount of fluctuation in an exchange-traded contract price during a single trading day.Once the daily limit has been reached in the contract, no trades may be entered into at a price beyond the limit, thus preventing the liquidation of open positions.Prices have in the past moved beyond the daily limit on a number of consecutive trading days.If it is not possible to close an open derivative position entered into by the Master Fund, the Master Fund would continue to be required to make cash payments of variation (or mark-to-market) margin in the event of adverse price movements.In such a situation, if the Master Fund has insufficient cash, it may have to sell portfolio securities to meet variation margin requirements at a time when it may be disadvantageous to do so.The absence of liquidity may also make it more difficult for the Master Fund to ascertain a market value for such instruments.OTC derivatives that are not cleared are also subject to counterparty risk, which is the risk that the other party to the contract will not fulfill its contractual obligation to complete the transaction with the Master Fund.If a counterparty were to default on its obligations, the Master Fund’s contractual remedies against such counterparty may be subject to bankruptcy and insolvency laws, which could affect the Master Fund’s rights as a creditor (e.g., the Master Fund may not receive the net amount of payments that it is contractually entitled to receive).In addition, the use of certain derivatives may cause the Master Fund to realize higher amounts of income or short-term capital gains (generally taxed at ordinary income tax rates). Table of Contents - Prospectus 33 The derivatives markets have become subject to comprehensive statutes, regulations and margin requirements.In particular, in the United States the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) regulates the OTC derivatives market by, among other things, requiring many derivative transactions to be cleared and traded on an exchange, expanding entity registration requirements, imposing business conduct requirements on dealers and requiring banks to move some derivatives trading units to a non-guaranteed affiliate separate from the deposit-taking bank or divest them altogether. Rulemaking proposed or implemented under the Dodd-Frank Act could potentially limit or completely restrict the ability of the Master Fund to use these instruments as a part of its investment strategy, increase the costs of using these instruments or make them less effective. Limits or restrictions applicable to the counterparties with which the Master Fund engages in derivative transactions could also prevent the Master Fund from using these instruments or affect the pricing or other factors relating to these instruments, or may change availability of certain investments. The Master Fund’s investments in regulated derivatives instruments, such as swaps, futures and options, will be subject to maximum position limits established by the U.S. Commodity Futures Trading Commission (the “CFTC”) and U.S. and foreign futures exchanges.Under the exchange rules all accounts owned or managed by advisers, such as the Adviser, their principals and affiliates would be combined for position limit purposes.In order to comply with the position limits established by the CFTC and the relevant exchanges, the Adviser may in the future reduce the size of positions that would otherwise be taken for the Master Fund or not trade in certain markets on behalf of the Master Fund in order to avoid exceeding such limits.A violation of position limits by the Adviser could lead to regulatory action resulting in mandatory liquidation of certain positions held by the Adviser on behalf of the Master Fund.There can be no assurance that the Adviser will liquidate positions held on behalf of all the Adviser’s accounts in a proportionate manner or at favorable prices, which may result in substantial losses to the Master Fund.Such policies could affect the nature and extent of derivatives use by the Master Fund. Swap Risk.The Master Fund may also invest in credit default swaps, total return swaps, interest rate swaps and other types of swaps. Such transactions are subject to market risk, liquidity risk, risk of default by the other party to the transaction, known as “counterparty risk,” regulatory risk and risk of imperfect correlation between the value of such instruments and the underlying assets and may involve commissions or other costs. When buying protection under a credit default swap, the risk of market loss with respect to the swap generally is limited to the net amount of payments that the Master Fund is contractually obligated to make. However, when selling protection under a swap, the risk of loss is often the notional value of the underlying asset,which can result in a loss substantially greater than the amount invested in the swap itself. As a seller, the Master Fund would be incurring a form of leverage. The Master Fund will “cover” its swap positions by segregating an amount of cash and/or liquid securities as required by the 1940 Act and applicable SEC interpretations and guidance from time to time. The Dodd-Frank Act and related regulatory developments ultimately will require the clearing and exchange-trading of many OTC derivative instruments that the U.S. Commodity Futures Trading Commission (“CFTC”) and SEC recently defined as “swaps.” Mandatory exchange-trading and clearing will occur on a phased-in basis based on the type of market participant and CFTC determination of contracts for central clearing. The Adviser will continue to monitor these developments, particularly to the extent regulatory changes affect the Master Fund’s ability to enter into swap agreements. The swap market has matured in recent years with a large number of banks and investment banking firms acting both as principals and as agents utilizing standardized swap documentation. As a result, the swap market has become relatively liquid; however there is no guarantee that the swap market will continue to provide liquidity, and it may be subject to liquidity risk, which exists when a particular swap is difficult to purchase or sell. The absence of liquidity may also make it more difficult for the Master Fund to ascertain a market value for such instruments. If the Adviser is incorrect in its forecasts of market values, interest rates or currency exchange rates, the investment performance of the Master Fund would be less favorable than it would have been if these investment techniques were not used. In a total return swap, the Master Fund pays the counterparty a floating short-term interest rate and receives in exchange the total return of underlying loans or debt securities. The Master Fund bears the risk of default on the underlying loans or debt securities, based on the notional amount of the swap and, therefore, incurs a form of leverage. The Master Fund would typically have to post collateral to cover this potential obligation. Table of Contents - Prospectus 34 Options and Futures Risk. The Master Fund may utilize options and futures contracts and so-called “synthetic” options or other derivatives written by broker-dealers or other permissible financial intermediaries.Options transactions may be effected on securities exchanges or in the OTC market.When options are purchased OTC, the Master Fund’s portfolio bears the risk that the counterparty that wrote the option will be unable or unwilling to perform its obligations under the option contract.Options may also be illiquid and, in such cases, the Master Fund may have difficulty closing out its position.OTC options also may include options on baskets of specific securities. The Master Fund may purchase call and put options on specific securities, and may write and sell covered or uncovered call and put options for hedging purposes in pursuing its investment objective.A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying security at a stated exercise price, typically at any time prior to the expiration of the option for American options or only at expiration for European options. A call option gives the purchaser of the option the right to buy, and obligates the writer to sell, the underlying security at a stated exercise price, typically at any time prior to the expiration of the option.A covered call option is a call option with respect to which the seller of the option owns the underlying security.The sale of such an option exposes the seller during the term of the option to possible loss of opportunity to realize appreciation in the market price of the underlying security or to possible continued holding of a security that might otherwise have been sold to protect against depreciation in the market price of the security.A covered put option is a put option with respect to which cash or liquid securities have been placed in a segregated account on the books of or with a custodian to fulfill the obligation undertaken.The sale of such an option exposes the seller during the term of the option to a decline in price of the underlying security while depriving the seller of the opportunity to invest the segregated assets. The Master Fund may close out a position when writing options by purchasing an option on the same underlying security with the same exercise price and expiration date as the option that it has previously written on the security.In such a case, the Master Fund will realize a profit or loss if the amount paid to purchase an option is less or more than the amount received from the sale of the option. Engaging in transactions in futures contracts and options involves risk of loss to the Master Fund.No assurance can be given that a liquid market will exist for any particular futures contract at any particular time.Many futures exchanges and boards of trade limit the amount of fluctuation permitted in futures contract or option prices during a single trading day.Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit or trading may be suspended for specified periods during the trading day.Futures contract prices could move to the limit for several consecutive trading days with little or no trading, preventing prompt liquidation of futures positions and potentially subjecting the Master Fund to substantial losses. A market could become unavailable if one or more exchanges were to stop trading options or it could become unavailable with respect to options on a particular underlying security if the exchanges stopped trading options on that security.In addition, a market could become temporarily unavailable if unusual events (e.g., the trading volume exceeded clearing capability) were to interrupt normal exchange operations.If an options market were to become illiquid or otherwise unavailable, an option holder would be able to realize profits or limit losses only by exercising and an options seller or writer would remain obligated until it is assigned an exercise or until the option expires. Table of Contents - Prospectus 35 If trading is interrupted in an underlying security, the trading of options on that security is usually halted as well.Holders and writers of options will then be unable to close out their positions until options trading resumes, and they may be faced with considerable losses if the security reopens at a substantially different price.Even if options trading is halted, holders of options will generally be able to exercise them.However, if trading has also been halted in the underlying security, option holders face the risk of exercising options without knowing the security’s current market value.If exercises do occur when trading of the underlying security is halted, the party required to deliver the underlying security may be unable to obtain it, which may necessitate a postponed settlement and/or the fixing of cash settlement prices. Structured Products Risk.The Master Fund may invest in structured products, consisting of Collateralized Loan Obligations (“CLOs”) and credit-linked notes. Holders of structured products bear risks of the underlying investments, index or reference obligation and are subject to counterparty risk. The Master Fund may have the right to receive payments only from the structured product, and generally does not have direct rights against the issuer or the entity that sold the assets to be securitized. While certain structured products enable the investor to acquire interests in a pool of securities without the brokerage and other expenses associated with directly holding the same securities, investors in structured products generally pay their share of the structured product’s administrative and other expenses. Although it is difficult to predict whether the prices of indices and securities underlying structured products will rise or fall, these prices (and, therefore, the prices of structured products) will be influenced by the same types of political and economic events that affect issuers of securities and capital markets generally. If the issuer of a structured product uses shorter term financing to purchase longer term securities, the issuer may be forced to sell its securities at below market prices if it experiences difficulty in obtaining short-term financing, which may adversely affect the value of the structured products owned by the Master Fund. Certain structured products may be thinly traded or have a limited trading market. CLOs and credit-linked notes are typically privately offered and sold. As a result, investments in CLOs and credit-linked notes may be characterized by the Master Fund as illiquid securities. In addition to the general risks associated with debt securities discussed herein, CLOs carry additional risks, including, but not limited to: (i) the possibility that distributions from collateral securities will not be adequate to make interest or other payments; (ii) the quality of the collateral may decline in value or default; (iii) the possibility that the investments in CLOs are subordinate to other classes or tranches thereof; and (iv) the complex structure of the security may not be fully understood at the time of investment and may produce disputes with the issuer or unexpected investment results. Leverage Risk.The Master Fund is permitted to obtain leverage using any form or combination of financial leverage instruments, including through funds borrowed from banks or other financial institutions (i.e., a credit facility), margin facilities, the issuance of preferred shares or notes and leverage attributable to reverse repurchase agreements, dollar rolls or similar transactions. The Master Fund may use leverage opportunistically and may choose to increase or decrease its leverage, or use different types or combinations of leveraging instruments, at any time based on the Master Fund’s assessment of market conditions and the investment environment. Table of Contents - Prospectus 36 The 1940 Act generally limits the extent to which the Master Fund may utilize borrowings and “uncovered” transactions that may give rise to a form of leverage, including reverse repurchase agreements, dollar rolls, swaps, futures and forward contracts, options and other derivative transactions, together with any other senior securities representing indebtedness, to 33⅓% of the Master Fund’s Managed Assets at the time utilized.In addition, the 1940 Act limits the extent to which the Master Fund may issue preferred shares to 50% of the Master Fund’s Managed Assets (less the Fund’s obligations under senior securities representing indebtedness).“Covered” reverse repurchase agreements, dollar rolls, swaps, futures and forward contracts, options and other derivative transactions will not be counted against the foregoing limits under the 1940 Act.The Master Fund will “cover” its derivative positions by segregating an amount of cash and/or liquid securities as required by the 1940 Act and applicable SEC interpretations and guidance from time to time.Alternatively, the Master Fund may enter into an offsetting position or own positions covering its obligations with respect to the transaction; otherwise, this transaction will be considered “uncovered.”The Master Fund may not cover an applicable derivative transaction if it does not need to do so to comply with the foregoing 1940 Act requirements and, in the view of the Adviser, the assets that would have been used to cover could be better used for a different purpose.However, these transactions, even if covered, may represent a form of economic leverage and will create risks.The potential loss on derivative instruments may be substantial relative to the initial investment therein.In addition, these segregation and coverage requirements could result in the Fund maintaining securities positions that it would otherwise liquidate, segregating assets at a time when it might be disadvantageous to do so or otherwise restricting portfolio management.Such segregation and cover requirements will not limit or offset losses on related positions. Use of leverage creates an opportunity for increased income and return for Master Fund Shareholders, including the Fund, but, at the same time, creates risks, including the likelihood of greater volatility in the NAV of and distributions on Shares. There can be no assurance that the Master Fund will use leverage or that its leveraging strategy will be successful during any period in which it is employed. The Master Fund may be subject to investment restrictions of one or more NRSROs and/or credit facility lenders as a result of its use of financial leverage. These restrictions may impose asset coverage or portfolio composition requirements that are more stringent than those imposed on the Master Fund by the 1940 Act. It is not anticipated that these covenants or portfolio requirements will significantly impede the Adviser in managing the Master Fund’s portfolio in accordance with its investment objective and policies. Nonetheless, if these covenants or guidelines are more restrictive than those imposed by the 1940 Act, the Master Fund may not be able to utilize as much leverage as it otherwise could have, which could reduce the Master Fund’s investment returns. In addition, the Master Fund expects that any notes it issues or credit facility/commercial paper program it enters into would contain covenants that, among other things, will likely impose geographic exposure limitations, credit quality minimums, liquidity minimums, concentration limitations and currency hedging requirements on the Master Fund. These covenants would also likely limit the Master Fund’s ability to pay distributions in certain circumstances, incur additional debt, change fundamental investment policies and engage in certain transactions, including mergers and consolidations. Such restrictions could cause the Adviser to make different investment decisions than if there were no such restrictions and could limit the ability of the Master Fund Board and Master Fund Shareholders to change fundamental investment policies. The costs of a financial leverage program (including the costs of offering preferred shares and notes) would be borne entirely by Shareholders and Master Fund Shareholders and consequently would result in a reduction of the NAV of the Shares.During periods in which the Master Fund is using leverage, the fees paid by the Master Fund for investment advisory services would be higher than if the Master Fund did not use leverage because the investment advisory fees paid will be calculated on the basis of the Master Fund’s Managed Assets, which includes proceeds from (and assets subject to) any credit facility, margin facility, any issuance of preferred shares or notes, any reverse repurchase agreements, dollar rolls or similar transactions.This will create a conflict of interest between the Adviser, on the one hand, and Shareholders and Master Fund Shareholders, on the other hand.To monitor this potential conflict, the Board would periodically review the Master Fund’s use of leverage, including its impact on performance and on the Adviser’s fees. Table of Contents - Prospectus 37 The Master Fund may also offset derivative positions against one another or against other assets to manage the effective market exposure resulting from derivatives in its portfolio. In addition, to the extent that any offsetting positions do not behave in relation to one another as expected, the Master Fund may perform as if it were leveraged. The Master Fund’s use of leverage could create the opportunity for a higher return for Master Fund Shareholders but would also result in special risks for Master Fund Shareholders, including the Fund, and can magnify the effect of any losses. If the income and gains earned on the securities and investments purchased with leverage proceeds are greater than the cost of the leverage, the return on the Shares will be greater than if leverage had not been used. Conversely, if the income and gains from the securities and investments purchased with such proceeds do not cover the cost of leverage, the return on the Shares will be less than if leverage had not been used. There is no assurance that a leveraging strategy will be successful. Leverage involves risks and special considerations for Shareholders and Master Fund Shareholders, including: ● the likelihood of greater volatility of NAV than a comparable portfolio without leverage; ● the risk that fluctuations in interest rates on borrowings and short-term debt or in the dividend rates on any preferred shares that the Master Fund may pay will reduce the return to Shareholders and Master Fund Shareholders or will result in fluctuations in the dividends paid on the Shares; ● the effect of leverage in a declining market, which is likely to cause a greater decline in the NAV of the Shares than if the Master Fund were not leveraged, which may result in a greater decline in the market price of the Shares; and ● when the Master Fund uses certain types of leverage, the investment advisory fee payable to the Adviser will be higher than if the Master Fund did not use leverage. The Master Fund may continue to use leverage if the benefits to Shareholders and Master Fund Shareholders of maintaining the leveraged position are believed to outweigh any current reduced return. Distressed Debt, Litigation, Bankruptcy and Other Proceedings.The Master Fund may be invested in debt securities and other obligations of companies that are experiencing significant financial or business distress.Investments in distressed securities involve a material risk of involving the Master Fund in a related litigation.Such litigation can be time-consuming and expensive, and can frequently lead to unpredicted delays or losses.Litigation expenses, including payments pursuant to settlements or judgments, generally will be borne by the Master Fund. The Adviser may make investments for the Master Fund in companies involved in bankruptcy proceedings.There are a number of significant risks when investing in companies involved in bankruptcy proceedings, and many events in a bankruptcy are the product of contested matters and adversary proceedings which are beyond the control of the creditors.A bankruptcy filing may have adverse and permanent effects on a company.Further, if the proceeding is converted to a liquidation, the liquidation value of the company may not equal the liquidation value that was believed to exist at the time of the investment.In addition, the duration of a bankruptcy proceeding is difficult to predict.A creditor’s return on investment can be impacted adversely by delays while the plan of reorganization is being negotiated, approved by the creditors and confirmed by the bankruptcy court, and until it ultimately becomes effective.Certain claims, such as claims for taxes, wages and certain trade claims, may have priority by law over the claims of certain creditors and administrative costs in connection with a bankruptcy proceeding are frequently high and will be paid out of the debtor’s estate prior to any return to creditors. Table of Contents - Prospectus 38 Certain fixed-income instruments invested in by the Master Fund could be subject to U.S. federal, state or non-U.S. bankruptcy laws or fraudulent transfer or conveyance laws, if such securities were issued with the intent of hindering, delaying or defrauding creditors or, in certain circumstances, if the issuer receives less than reasonably equivalent value or fair consideration in return for issuing such securities.If a court were to find that the issuance of the securities was a fraudulent transfer or conveyance, the court could void the payment obligations under the securities, further subordinate the securities to other existing and future indebtedness of the issuer or require the Master Fund to repay any amounts received by it with respect to the securities. In the event of a finding that a fraudulent transfer or conveyance occurred, the Master Fund may not receive any payment on the securities.If the Master Fund or the Adviser is found to have interfered with the affairs of a company in which the Master Fund holds a debt investment, to the detriment of other creditors or shareholders of such company, the Master Fund may be held liable for damages to injured parties or a bankruptcy court. While the Master Fund will attempt to avoid taking the types of action that would lead to such liability, there can be no assurance that such claims will not be asserted or that the Master Fund will be able to successfully defend against them.Moreover, such debt may be disallowed or subordinated to the claims of other creditors or treated as equity.Where the Master Fund or the Adviser has representatives on the boards of a portfolio company, such involvement may also prevent the Master Fund from freely disposing of its debt investments and may subject the Master Fund to additional liability or result in re-characterization of its debt investments as equity. Insofar as the Master Fund’s portfolio includes obligations of non-United States obligors, the laws of certain foreign jurisdictions may provide for avoidance remedies under factual circumstances similar to those described above or under different circumstances, with consequences that may or may not be analogous to those described above under U.S. federal or state laws.Changes in bankruptcy laws (including U.S. federal and state laws and applicable non-United States laws) may adversely impact the Master Fund’s securities. Lender Liability Risk.A number of U.S. judicial decisions have upheld judgments obtained by borrowers against lending institutions on the basis of various evolving legal theories, collectively termed “lender liability.” Generally, lender liability is founded on the premise that a lender has violated a duty (whether implied or contractual) of good faith, commercial reasonableness and fair dealing, or a similar duty owed to the borrower or has assumed an excessive degree of control over the borrower resulting in the creation of a fiduciary duty owed to the borrower or its other creditors or shareholders. Because of the nature of its investments, the Master Fund may be subject to allegations of lender liability. In addition, under common law principles that in some cases form the basis for lender liability claims, if a lender or bondholder (i) intentionally takes an action that results in the undercapitalization of a borrower to the detriment of other creditors of such borrower; (ii) engages in other inequitable conduct to the detriment of such other creditors; (iii) engages in fraud with respect to, or makes misrepresentations to, such other creditors; or (iv) uses its influence as a stockholder to dominate or control a borrower to the detriment of other creditors of such borrower, a court may elect to subordinate the claim of the offending lender or bondholder to the claims of the disadvantaged creditor or creditors, a remedy called “equitable subordination.” Because affiliates of, or persons related to, the Adviser may hold equity or other interests in obligors of the Master Fund, the Master Fund could be exposed to claims for equitable subordination or lender liability or both based on such equity or other holdings. Table of Contents - Prospectus 39 Short Selling Risk.Short selling involves a number of risks. Short sales are transactions in which the Master Fund sells a security or other instrument that it does not own but can borrow in the market. If a security sold short increases in price, the Master Fund may have to cover its short position at a higher price than the short sale price,resulting in a loss. The Master Fund expects to have substantial short positions and will ordinarily engage in short sales where it does not own or have the immediate right to acquire the security sold short, and as such must borrow those securities to make delivery to the buyer under the short sale transaction. The Master Fund may not be able to borrow a security that it needs to deliver or it may not be able to close out a short position at an acceptable price and may have to sell related long positions earlier than it had expected. Thus, the Master Fund may not be able to successfully implement its short sale strategy due to limited availability of desired securities or for other reasons. Also, there is the risk that the counterparty to a short sale may fail to honor its contractual terms, causing a loss to the Master Fund. Until the Master Fund replaces a security borrowed in connection with a short sale, it may be required to maintain a segregated account of cash or liquid assets with a broker or custodian to cover the Master Fund’s short position. Generally, securities held in a segregated account cannot be sold unless they are replaced with other liquid assets. The Master Fund’s ability to access the pledged collateral may also be impaired in the event the broker becomes bankrupt, insolvent or otherwise fails to comply with the terms of the contract. In such instances, the Master Fund may not be able to substitute or sell the pledged collateral and may experience significant delays in obtaining any recovery in a bankruptcy or other reorganization proceeding. The Master Fund may obtain only a limited recovery or may obtain no recovery in these circumstances. Additionally, the Master Fund must maintain sufficient liquid assets (less any additional collateral pledged to the broker), marked-to-market daily, to cover the borrowed securities obligations. This may limit the Master Fund’s investment flexibility, as well as its ability to meet other current obligations. Because losses on short sales arise from increases in the value of the security sold short, such losses are theoretically unlimited.By contrast, a loss on a long position arises from decreases in the value of the security and is limited by the fact that a security’s value cannot decrease below zero.In addition, engaging in short selling may limit the Fund’s ability to fully benefit from increases in the fixed-income markets. In times of unusual or adverse market, economic, regulatory or political conditions, the Master Fund may not be able, fully or partially, to implement its short selling strategy. Periods of unusual or adverse market, economic, regulatory or political conditions generally may exist for as long as six months and, in some cases, much longer. When-Issued Securities and Forward Commitments.Securities may be purchased on a “forward commitment” or “when-issued” basis (meaning securities are purchased or sold with payment and delivery taking place in the future) in order to secure what is considered to be an advantageous price and yield at the time of entering into the transaction. However, the return on a comparable security when the transaction is consummated may vary from the return on the security at the time that the forward commitment or when-issued transaction was made. From the time of entering into the transaction until delivery and payment is made at a later date, the securities that are the subject of the transaction are subject to market fluctuations. In forward commitment or when-issued transactions, if the seller or buyer, as the case may be, fails to consummate the transaction, the counterparty may miss the opportunity of obtaining a price or yield considered to be advantageous. Forward commitment or when-issued transactions may occur a month or more before delivery is due. However, no payment or delivery is made until payment is received or delivery is made from the other party to the transaction. Asset-Backed Securities. The value of asset-backed securities, like that of traditional fixed-income instruments, typically increases when interest rates fall and decreases when interest rates rise.However, asset-backed securities differ from traditional fixed-income instruments because of their potential for prepayment.The price paid by the Master Fund for such securities, the yield the Master Fund expects to receive from such securities and the average life of such securities are based on a number of factors, including the anticipated rate of prepayment of the underlying assets. Table of Contents - Prospectus 40 Collateralized Debt Obligations.Cash flows in a collateralized debt obligation (“CDO”) are split into two or more tranches, varying in risk and yield.The riskiest portion is the “equity” tranche, which bears the first loss from defaults from the underlying pool of bonds and serves to protect the other, more senior tranches from default (though such protection is not complete).Since it is partially protected from defaults, a senior tranche from a CDO typically has higher ratings and lower yields than its underlying securities, and may be rated investment grade.Despite the protection from the equitytranche, CDO tranches can experience substantial losses due to actual defaults, downgrades of the underlying collateral by rating agencies, forced liquidation of the collateral pool due to a failure of coverage tests, increased sensitivity to defaults due to collateral default and disappearance of protecting tranches, market anticipation of defaults as well as investor aversion to CDO securities as a class.Normally, CDOs are privately offered and sold, and thus are not registered under the securities laws.As a result, investments in CDOs may be characterized as illiquid securities.CDOs carry additional risks including, but not limited to: (i) the possibility that distributions from collateral securities will not be adequate to make interest or other payments; (ii) the risk that the collateral may default or decline in value or be downgraded, if rated by an NRSRO; (iii) the Master Fund is likely to invest in tranches of CDOs that are subordinate to other tranches; (iv) the structure and complexity of the transaction and the legal documents could lead to disputes among investors regarding the characterization of proceeds; (v) the investment return achieved by the Master Fund could be significantly different than those predicted by financial models; (vi) the lack of a readily available secondary market for CDOs; (vii) risk of forced “fire sale” liquidation due to technical defaults such as coverage test failures; and (viii) the CDO’s manager may perform poorly. Mortgage-Backed Securities.In addition to the risks associated with other asset-backed securities as described above, mortgage-backed securities are subject to the general risks associated with investing in real estate securities; that is, they may lose value if the value of the underlying real estate to which a pool of mortgages relates declines.Mortgage-backed securities may be issued by governments or their agencies and instrumentalities, such as, in the United States, the Government National Mortgage Association (“Ginnie Mae”), the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”).They may also be issued by private issuers but represent an interest in or are collateralized by pass-through securities issued or guaranteed by a government or one of its agencies or instrumentalities.In addition, mortgage-backed securities may be issued by private issuers and be collateralized by securities without a government guarantee.Such securities usually have some form of private credit enhancement. Pools created by private issuers generally offer a higher rate of interest than government and government-related pools because there are no direct or indirect government or agency guarantees of payments.Notwithstanding that such pools may be supported by various forms of private insurance or guarantees, there can be no assurance that the private insurers or guarantors will be able to meet their obligations under the insurance policies or guarantee arrangements.The Master Fund may invest in private mortgage pass-through securities without such insurance or guarantees.Any mortgage-backed securities that are issued by private issuers are likely to have some exposure to subprime loans as well as to the mortgage and credit markets generally.In addition, such securities are not subject to the underwriting requirements for the underlying mortgages that would generally apply to securities that have a government or government-sponsored entity guarantee, thereby increasing their credit risk.The risk of non-payment is greater for mortgage-related securities that are backed by mortgage pools that contain subprime loans, but a level of risk exists for all loans.Market factors adversely affecting mortgage loan repayments may include a general economic downturn, high unemployment, a general slowdown in the real estate market, a drop in the market prices of real estate, or an increase in interest rates resulting in higher mortgage payments by holders of adjustable rate mortgages. Table of Contents - Prospectus 41 Dollar Rolls.The Master Fund may enter into “dollar rolls” in which the Master Fund sells securities for delivery in the current month and simultaneously contracts with the same counterparty to repurchase similar, but not identical securities on a specified future date. During the roll period, the Master Fund loses the right to receive principal and interest paid on the securities sold. However, the Master Fundwould benefit to the extent of any difference between the price received for the securities sold and the lower forward price for the future purchase or fee income plus the interest earned on the cash proceeds of the securities sold until the settlement date of the forward purchase.All cash proceeds will be invested in instruments that are permissible investments for the Master Fund.The Master Fund will segregate until the settlement date cash or liquid assets, as permitted by applicable law, in an amount equal to its forward purchase price. For financial reporting and tax purposes, the Master Fund treats dollar rolls as two separate transactions; one involving the purchase of a security and a separate transaction involving a sale. Dollar rolls involve certain risks including the following: if the broker-dealer to whom the Master Fund sells the security becomes insolvent, the Master Fund’s right to purchase or repurchase the securities subject to the dollar roll may be restricted.Also, the instrument which the Master Fund is required to repurchase may be worth less than an instrument which the Master Fund originally held.Successful use of dollar rolls will depend upon the Adviser’s ability to manage the Master Fund’s interest rate and prepayments exposure.For these reasons, there is no assurance that dollar rolls can be successfully employed.The use of this technique may diminish the investment performance of the Master Fund compared with what such performance would have been without the use of dollar rolls. Zero Coupon and PIK Bonds.Because investors in zero coupon or PIK bonds receive no cash prior to the maturity or cash payment date applicable thereto, an investment in such securities generally has a greater potential for complete loss of principal and/or return than an investment in debt securities that make periodic interest payments.Such investments are more vulnerable to the creditworthiness of the issuer and any other parties upon which performance relies. Repurchase Agreements Risk.Subject to its investment objective and policies, the Master Fund may invest in repurchase agreements as a buyer for investment purposes. Repurchase agreements typically involve the acquisition by the Master Fund of debt securities from a selling financial institution such as a bank, savings and loan association or broker-dealer. The agreement provides that the Master Fund will sell the securities back to the institution at a fixed time in the future. The Master Fund does not bear the risk of a decline in the value of the underlying security unless the seller defaults under its repurchase obligation. In the event of the bankruptcy or other default of a seller of a repurchase agreement, the Master Fund could experience both delays in liquidating the underlying securities and losses, including (1) possible decline in the value of the underlying security during the period in which the Master Fund seeks to enforce its rights thereto; (2) possible lack of access to income on the underlying security during this period; and (3) expenses of enforcing its rights. In addition, the value of the collateral underlying the repurchase agreement will be at least equal to the repurchase price, including any accrued interest earned on the repurchase agreement. In the event of a default or bankruptcy by a selling financial institution, the Master Fund generally will seek to liquidate such collateral. However, the exercise of the Master Fund’s right to liquidate such collateral could involve certain costs or delays and, to the extent that proceeds from any sale upon a default of the obligation to repurchase were less than the repurchase price, the Master Fund could suffer a loss. Table of Contents - Prospectus 42 Reverse Repurchase Agreements Risk.The use of reverse repurchase agreements involves many of the same risks involved in the use of leverage, as the proceeds from reverse repurchase agreements generally will be invested in additional securities. There is a risk that the market value of the securities acquired in the reverse repurchase agreement may decline below the price of the securities that the Master Fund has sold but remains obligated to repurchase. In addition, there is a risk that the market value of the securities retained by the Master Fund may decline. If the buyer of securities under a reverse repurchase agreement were to file for bankruptcy or experience insolvency, the Master Fund may be adversely affected. Also, in entering into reverse repurchase agreements, the Master Fund would bear the risk of loss to the extent that the proceeds of the reverse repurchase agreement are less than the value of the underlying securities. In addition, due to the interest costs associated with reverse repurchase agreements transactions, the Master Fund’s NAV will decline, and, in some cases, the Master Fund may be worse off than if it had not used such instruments. U.S. Government Debt Securities Risk.U.S. government debt securities generally do not involve the credit risks associated with investments in other types of debt securities, although, as a result, the yields available from U.S. government debt securities are generally lower than the yields available from other securities. Like other debt securities, however, the values of U.S. government securities change as interest rates fluctuate. Fluctuations in the value of portfolio securities will not affect interest income on existing portfolio securities but will be reflected in the Master Fund’s NAV. Since the magnitude of these fluctuations will generally be greater at times when the Master Fund’s average maturity is longer,under certain market conditions the Master Fund may, for temporary defensive purposes, accept lower current income from short-term investments rather than investing in higher yielding long-term securities. In 2008, the Federal Housing Finance Agency (“FHFA”) placed Fannie Mae and Freddie Mac into conservatorship.As conservator, FHFA succeeded to all rights, titles, powers and privileges of Fannie Mae and Freddie Mac and of any stockholder, officer or director of Fannie Mae and Freddie Mac and the assets of Fannie Mae and Freddie Mac.Fannie Mae and Freddie Mac are continuing to operate as going concerns while in conservatorship and each remains liable for all of their obligations, including guaranty obligations, associated with its mortgage-backed securities.There is no assurance that the obligations of such entities will be satisfied in full, or that such obligations will not lose value or default. Any Master Fund investments issued by Federal Home Loan Banks and Fannie Mae may ultimately lose value. Risks Relating to the Master Fund’s Investment Program Market and Economic Risks.The Master Fund may be materially affected by market, economic and political conditions globally and in the jurisdictions and sectors in which it invests or operates, including factors affecting interest rates, the availability of credit, currency exchange rates and trade barriers.These factors are outside the Adviser’s control and could adversely affect the liquidity and value of the Master Fund’s investments, and may reduce the ability of the Master Fund to make attractive new investments. In particular, economic and financial market conditions began to significantly deteriorate approximately five years ago as compared to prior periods.Global financial markets experienced considerable declines in the valuations of debt and equity securities, an acute contraction in the availability of credit and the failure of a number of leading financial institutions. As a result, certain government bodies and central banks worldwide, including the U.S. Treasury Department and the U.S. Federal Reserve, undertook unprecedented intervention programs, the effects of which remain uncertain. The U.S. economy has experienced and continues to experience relatively high levels of unemployment and constrained lending.Although certain financial markets have shown some recent signs of the improvement, to the extent economic conditions experienced over the last five years continue, they may adversely impact the investments of the Master Fund.Low interest rates related to monetary stimulus and economic stagnation may also negatively impact expected returns on investments in such an environment. Trends and historical events do not imply, forecast or predict future events and past performance is not necessarily indicative of future results.There can be no assurance that the assumptions made or the beliefs and expectations currently held by the Adviser will prove correct, and actual events and circumstances may vary significantly. Table of Contents - Prospectus 43 The Master Fund may be subject to risk arising from a default by one of several large institutions that are dependent on one another to meet their liquidity or operational needs, so that a default by one institution may cause a series of defaults by the other institutions.This is sometimes referred to as “systemic risk” and may adversely affect financial intermediaries, such as clearing agencies, clearing houses, banks, securities firms and exchanges, with which the Master Fund interacts on a daily basis. Non-U.S. Securities Risk.The Master Fund will invest in securities or other instruments, including secured loans and unsecured loans, of non-U.S. issuers or borrowers (“Non-U.S. Securities”). Such investments involve certain factors not typically associated with investing in the United States or other developed countries, including risks relating to: (i) differences between U.S. and non-U.S. securities markets, including potential price volatility in and relative illiquidity of some non-U.S. securities markets; the absence of uniform accounting, auditing and financial reporting standards, practices, and disclosure requirements; and less government supervision and regulation; (ii) other differences in law and regulation, including fewer investor protections, less stringent fiduciary duties, less developed bankruptcy laws and difficulty in enforcing contractual obligations; (iii) certain economic and political risks, including potential economic, political or social instability; exchange control regulations; restrictions on foreign investment and repatriation of capital (possibly requiring government approval); expropriation or confiscatorytaxation; higher rates of inflation; and reliance on a more limited number of commodity inputs, service providers, and/or distribution mechanisms; and (iv) the possible imposition of foreign taxes on income and gains recognized with respect to securities and other assets.The risks of investments in emerging markets (if any), including the risks described above, are usually greater than the risks involved in investing in more developed markets.Because Non-U.S. Securities may trade on days when the Master Fund’s Shares are not priced, the Master Fund’s NAV may change at times when Shares cannot be sold. Foreign Currency Risk.Investments made by the Master Fund, and the income received by the Master Fund with respect to such investments, may be denominated in various non-U.S. currencies.However, the books of the Master Fund are maintained in U.S. dollars.Accordingly, changes in currency values may adversely affect the U.S. dollar value of portfolio investments, interest and other revenue streams received by the Master Fund, gains and losses realized on the sale of portfolio investments, and the amount of distributions, if any, made by the Master Fund.In addition, the Master Fund will incur costs in converting investment proceeds from one currency to another.The Master Fund may enter into derivative transactions designed to reduce such currency risks.Furthermore, the portfolio companies in which the Master Fund invests may be subject to risks relating to changes in currency values, as described above.If a portfolio company suffers adverse consequences as a result of such changes, the Master Fund may also be adversely affected as a result. Eurozone Risk. The Master Fund may invest from time to time in European companies and companies that have operations that may be affected by the Eurozone economy.Recent concerns regarding the sovereign debt of various Eurozone countries and proposals for investors to incur substantial write-downs and reductions in the face value of Greek sovereign debt have given rise to new concerns about sovereign defaults, the possibility that one or more countries might leave the European Union or the Eurozone and various proposals (still under consideration and unclear in material respects) for support of affected countries and the Euro as a currency.The outcome of this situation cannot yet be predicted.Sovereign debt defaults and European Union and/or Eurozone exits could have material adverse effects on investments by the Master Fund in European companies, including but not limited to the availability of credit to support such companies’ financing needs, uncertainty and disruption in relation to financing, customer and supply contracts denominated in the Euro and wider economic disruption in markets served by those companies, while austerity and other measures introduced in order to limit or contain these issues may themselves lead to economic contraction and resulting adverse effects for the Master Fund.Legal uncertainty about the funding of Euro denominated obligations following any breakup or exits from the Eurozone (particularly in the case of investments in companies in affected countries) could also have material adverse effects on the Master Fund. Table of Contents - Prospectus 44 Market Developments.Although the market is not currently experiencing the same levels of disruption as during 2008 to 2009, extreme volatility or market disruption may recur in the future. Instability in the credit markets may make it more difficult for a number of issuers of debt securities to obtain financing or refinancing for their investment or lending activities or operations. In particular, because of volatile conditions in the credit markets, issuers of debt securities may be subject to increased cost for debt, tightening underwriting standards and reduced liquidity for loans they make, securities they purchase and securities they issue. For example, certain borrowers may, due to macroeconomic conditions, be unable to repay secured loans. A borrower’s failure to satisfy financial or operating covenants imposed by lenders could lead to defaults and, potentially, termination of the secured loans and foreclosure on its secured assets, which could trigger cross-defaults under other agreements and jeopardize the borrower’s ability to meet its obligations under its debt securities. The Master Fund may incur expenses to the extent necessary to seek recovery upon default or to negotiate new terms with a defaulting borrower. In addition, if one of the borrowers were to commence bankruptcy proceedings, even though the Master Fund may have structured its interest as senior debt, depending on the facts and circumstances,a bankruptcy court might recharacterize the Master Fund’s debt holding and subordinate all or a portion of its claim to that of other creditors. Adverse economic conditions also may decrease the value of collateral securing some of the Master Fund’s loans and the value of its equity investments. A recession could lead to financial losses in the Master Fund’s portfolio and a decrease in revenues, net income and the value of the Master Fund’s assets. These developments may increase the volatility of the value of securities owned by the Master Fund. These developments also may make it more difficult for the Master Fund to accurately value its securities or to sell its securities on a timely basis. These developments could adversely affect the ability of the Master Fund to use leverage for investment purposes and increase the cost of such leverage, which would reduce returns to Master Fund Shareholders, including the Fund. These developments also may adversely affect the broader economy, which in turn may adversely affect the ability of issuers of securities owned by the Master Fund to make payments of principal and interest when due, leading to lower credit ratings of the issuer and increased defaults by the issuer. Such developments could, in turn, reduce the value of securities owned by the Master Fund and adversely affect the NAV of the Master Fund’s Shares. Legal and Regulatory Risks.Legal and regulatory changes could occur which may materially adversely affect the Fund and the Master Fund.The regulation of the U.S. and non-U.S. securities and futures markets and investment funds such as the Fund and the Master Fund has undergone substantial change in recent years, and such change may continue. Table of Contents - Prospectus 45 The Dodd-Frank Act contains changes to the existing regulatory structure in the United States and is intended to establish rigorous oversight standards to protect the U.S. economy and American consumers, investors and businesses, including provisions that would significantly alter the regulation of commodity interests and comprehensively regulate the OTC derivatives markets for the first time in the United States. The Dodd-Frank Act and the rules that have been or will be promulgated thereunder by relevant regulators may negatively impact the ability of the Master Fund to meet its investment objective either through limits or requirements imposed on it or upon its counterparties.The implementation of the Dodd-Frank Act will occur over a period of time, and it is unknown in what form, when and in what order significant regulatory initiatives may be implemented or the impact any such implemented regulations will have on the Fund and the Master Fund, the markets or instruments in which the Master Fund invests or the counterparties with which the Master Fund conducts business.The effect of the Dodd-Frank Act or other regulatory change on the Fund and the Master Fund, while impossible to predict, could be substantial, adverse and potentially limit or completely restrict the ability of the Master Fund to use derivative instruments as a part of its investment strategy, increase the costs of using these instruments or make them less effective. In addition, the practice of short selling has been the subject of numerous temporary restrictions, and similar restrictions may be promulgated at any time.Such restrictions may adversely affect the returns of the Fund and the Master Fund. In Europe, the Financial Stability Board, which monitors and makes recommendations about the global financial system, issued a report in October 2011 that recommended strengthening oversight and regulation of the so-called “shadow banking” system in Europe, broadly described as credit intermediation involving entities and activities outside the regular banking system. The report outlined initial steps to define the scope of the shadow banking system and proposed general governing principles for a monitoring and regulatory framework.While at this stage it is difficult to predict the scope of any new regulations, if such regulations were to extend the regulatory and supervisory requirements, such as capital and liquidity standards, currently applicable to banks, or the Master Fund was considered to be engaged in “shadow banking,” the regulatory and operating costs associated therewith could adversely impact the implementation of the Master Fund’s investment strategy and returns and may become prohibitive. Deflation Risk.Deflation risk is the risk that prices throughout the economy decline over time—the opposite of inflation. Deflation may have an adverse affect on the creditworthiness of issuers and may make issuer defaults more likely, which may result in a decline in the value of the Master Fund’s portfolio. Other Risks Relating to the Fund and the Master Fund Limited Operating History.The Fund and the Master Fund are non-diversified, closed-end investment companies with limited operating histories.As a result, prospective investors have a limited track record or history on which to base their investment decision. Shares Not Listed; No Market for Shares.The Fund’s Shares are not traded on any securities exchange or other market.No market currently exists for Shares, and the Fund and the Master Fund contemplates that one will not develop.The Shares are, therefore, not readily marketable.Although the Adviser and the Master Fund expect to recommend to the Master Fund Board that the Master Fund offer to repurchase Shares quarterly, no assurances can be given that the Master Fund will do so.In addition, no assurance can be given that the Fund will offer to repurchase Shares quarterly.Consequently, Shares should only be acquired by investors able to commit their funds for an indefinite period of time. Closed-end Fund; Liquidity Risks.Each of the Fund and Master Fund is a non-diversified closed-end management investment company designed primarily for long-term investors and is not intended to be a trading vehicle.An investor should not invest in the Fund if the investor needs a liquid investment.Closed-end funds differ from open-end management investment companies (commonly known as mutual funds) in that investors in a closed-end fund do not have the right to redeem their shares on a daily basis at a price based on NAV. Table of Contents - Prospectus 46 Repurchase Risks.Neither the Master Fund nor the Fund has any obligation to repurchase Shares at any time, and repurchases will only be made at such times, in such amounts and on such terms as may be determined by the Board or Master Fund Board, as applicable, in its sole discretion.With respect to any future repurchase offer, Shareholders tendering any Shares for repurchase must do so by a date specified in the notice describing the terms of the repurchase offer (the “Expiration Date”).The Expiration Date generally will be five (5) days prior to the Repurchase Valuation Date.Tenders will be revocable upon written notice to the Fund up to five (5) days prior to the Repurchase Valuation Date.Shareholders that elect to tender any Shares for repurchase will not know the price at which such Shares will be repurchased until the determination of the Fund’s NAV as of the Repurchase Valuation Date, which is expected to be able to be made only late in the month after the Repurchase Valuation Date (generally expected to be 30 days later). It is possible that between the Expiration Date and the Repurchase Valuation Date, general economic and market conditions could cause a decline in the value of Shares in the Fund or the Master Fund. In addition, substantial requests for the Fund or Master Fund to repurchase Shares could require the Fund or Master Fund to liquidate certain of its investments more rapidly than otherwise desirable in order to raise cash to fund the repurchases and achieve a market position appropriately reflecting a smaller asset base.This could have a material adverse effect on the value of the Shares.Substantial repurchases of Shares could also result in a sizeable decrease in the Master Fund’s or Fund’s net assets, resulting in an increase in the Fund’s total annual operating expense ratio (either directly or indirectly through the Fund’s pro rata share of the Master Fund’s expenses). Conflicts of Interest Risk.The Adviser will experience conflicts of interest in connection with the management of the Master Fund, relating to the allocation of the Adviser’s time and resources between the Master Fund and other investment activities; the allocation of investment opportunities by the Adviser and its affiliates; compensation to the Adviser; services that may be provided by the Adviser and its affiliates to issuers in which the Master Fund invests; investments by the Master Fund and other clients of the Adviser, subject to the limitations of the 1940 Act; the formation of additional investment funds by the Adviser; differing recommendations given by the Adviser to the Master Fund versus other clients; the Adviser’s use of information gained from issuers in the Master Fund’s portfolio to aid investments by other clients, subject to applicable law; and restrictions on the Adviser’s use of “inside information” with respect to potential investments by the Master Fund. See “Conflicts of Interest.” Portfolio Turnover Risk.The Master Fund’s annual portfolio turnover rate may vary greatly from year to year, as well as within a given year. Although the Master Fund cannot accurately predict its annual portfolio turnover rate, it is not expected to exceed 100% under normal circumstances. However, portfolio turnover rate is not considered a limiting factor in the execution of investment decisions for the Master Fund. High portfolio turnover may result in the realization of net short-term capital gains by the Master Fund which, when distributed to Master Fund Shareholders, will be taxable as ordinary income. A high portfolio turnover may increase the Master Fund’s current and accumulated earnings and profits, resulting in a greater portion of the Master Fund’s distributions being treated as a dividend to the Master Fund Shareholders. In addition, a higher portfolio turnover rate results in correspondingly greater brokerage commissions and other transactional expenses that are borne by the Master Fund. Non-Diversification Risk.Each of the Fund and the Master Fund is classified as “non-diversified” under the 1940 Act.As a result, it can invest a greater portion of its assets in obligations of a single issuer than a “diversified” fund. The Fund and Master Fund may therefore be more susceptible than a diversified fund to being adversely affected by any single corporate, economic, political or regulatory occurrence. The Fund and Master Fund have elected and intend to qualify for the special tax treatment available to RICs under Subchapter M of the Code, and thus intends to satisfy the diversification requirements of Subchapter M, including its diversification requirements that apply to the percentage of the Fund’s and Master Fund’s total assets that are represented by cash and cash items (including receivables), U.S. government securities, the securities of other RICs and certain other securities, as applicable. Table of Contents - Prospectus 47 Risks Relating to Fund’s RIC Status.To qualify and remain eligible for the special tax treatment accorded to RICs and their shareholders under the Code, the Fund and Master Fund must meet certain source-of-income, asset diversification and annual distribution requirements. Very generally, in order to qualify as a RIC, the Fund and Master Fund must derive at least 90% of its gross income for each taxable year from dividends, interest, payments with respect to certain securities loans, gains from the sale or other disposition of stock, securities or foreign currencies, or other income derived with respect to its business of investing in stock or other securities and currencies. The Fund and Master Fund must also meet certain asset diversification requirements at the end of each quarter of each of its taxable years. Failure to meet these diversification requirements on the last day of a quarter may result in the Fund or Master Fund having to dispose of certain investments quickly in order to prevent the loss of RIC status. Any such dispositions could be made at disadvantageous prices or times, and may result in substantial losses to the Fund or Master Fund.In addition, in order to be eligible for the special tax treatment accorded RICs, the Fund and Master Fund must meet the annual distribution requirement, requiring it to distribute with respect to each taxable year at least 90% of the sum of its “investment company taxable income” (generally its taxable ordinary income and realized net short-term capital gains in excess of realized net long-term capital losses, if any) and its net tax-exempt income (if any), to its shareholders.If the Fund or Master Fund fails to qualify as a RIC for any reason and becomes subject to corporate tax, the resulting corporate taxes could substantially reduce its net assets, the amount of income available for distribution and the amount of its distributions. Such a failure would have a material adverse effect on the Fund or Master Fund and its Shareholders. In addition, the Fund or Master Fund could be required to recognize unrealized gains, pay substantial taxes and interest and make substantial distributions in order to re-qualify as a RIC. RIC-Related Risks of Investments Generating Non-Cash Taxable Income. Certain of the Master Fund’s investments will require the Master Fund to recognize taxable income in a taxable year in excess of the cash generated on those investments during that year. In particular, the Master Fund expects to invest in loans and other debt obligations that will be treated as having “market discount” and/or OID for U.S. federal income tax purposes. Because the Master Fund may be required to recognize income in respect of these investments before, or without receiving, cash representing such income, the Master Fund may have difficulty satisfying the annual distribution requirements applicable to RICs and avoiding Master Fund-level U.S. federal income and/or excise taxes. Accordingly, the Master Fund may be required to sell assets, including at potentially disadvantageous times or prices, borrow, raise additional equity capital, make taxable distributions of its shares or debt securities, or reduce new investments, to obtain the cash needed to make these income distributions. If the Master Fund liquidates assets to raise cash, the Master Fund may realize gain or loss on such liquidations; in the event the Master Fund realizes net capital gains from such liquidation transactions, the Master Fund Shareholders, including the Fund, may receive larger capital gain distributions than they would in the absence of such transactions. Uncertain Tax Treatment.The Master Fund may invest a portion of its net assets in below investment grade instruments.Investments in these types of instruments may present special tax issues for the Master Fund. U.S. federal income tax rules are not entirely clear about issues such as when the Master Fund may cease to accrue interest, original issue discount (“OID”) or market discount, when and to what extent deductions may be taken for bad debts or worthless instruments, how payments received on obligations in default should be allocated between principal and income and whether exchanges of debt obligations in a bankruptcy or workout context are taxable. These and other issues will be addressed by the Master Fund, to the extent necessary, in order to seek to ensure that it distributes sufficient income to ensure that it does not become subject to U.S. federal income or excise tax. Table of Contents - Prospectus 48 Other Investors In The Master Fund.Other investors in the Master Fund may alone or collectively own or acquire sufficient voting interests in the Master Fund to control matters relating to the operation of the Master Fund.If any such other investors were to cause the Master Fund to change dramatically its investment objective and strategies or change its repurchase policies, the Fund could be adversely affected.Following any such changes, the Board would consider whether it was in the Fund’s best interests to withdraw its investment in the Master Fund or take other appropriate action.Any such withdrawal could result in a distribution “in kind” of portfolio securities (as opposed to a cash distribution from the Master Fund).If securities and other non-cash assets are distributed, the Fund could incur brokerage, tax, or other charges in converting those assets to cash.In addition, the distribution in kind may reduce the range of investments in the portfolio or adversely affect the liquidity of the Fund.Notwithstanding the above, there are other means for meeting repurchase requests, such as borrowing. LIMITS OF RISK DISCLOSURES The above discussions of the various risks associated with the Fund, Master Fund and the Shares are not, and are not intended to be, a complete enumeration or explanation of the risks involved in an investment in the Fund.Prospective investors should read this entire Prospectus and consult with their own advisors before deciding whether to invest in the Fund.In addition, as the Fund’s investment program changes or develops over time, an investment in the Fund may be subject to risk factors not described in this Prospectus.The Fund will update this Prospectus to account for any material changes in the risks involved with an investment in the Fund. MANAGEMENT OF THE FUND AND THE MASTER FUND General The Board provides broad oversight over the operations and affairs of the Fund.A majority of the Fund’s Trustees is comprised of persons who are independent trustees.The same individuals serve on the Board and the Master Fund Board. KKR Asset Management LLC serves as the Master Fund’s investment adviser, subject to the ultimate supervision of, and any policies established by, the Master Fund Board, pursuant to the terms of an investment advisory agreement with the Master Fund (the “Investment Advisory Agreement”).Under the terms of the Investment Advisory Agreement, the Adviser allocates the Master Fund’s assets in accordance with the Master Fund’s investment objective.The Adviser may reallocate the Master Fund’s assets subject to the ultimate supervision of, and any policies established by, the Master Fund Board. The Adviser was formed as a limited liability company under the laws of the State of Delaware on June 24, 2004 and is a registered investment adviser under the Advisers Act.The Adviser currently serves as an investment adviser of certain registered and unregistered investment companies and as a sub-adviser of a business development company, and may in the future serve as an investment adviser of other registered and unregistered investment companies.The Adviser is located at 555 California Street, 50th Floor, San Francisco, CA 94104, and its telephone number is (415) 315-3620. A control person is a person who beneficially owns more than 25% of the voting securities of a company. [Insert control/principal shareholder information as of January 31, 2014] KKR Fund Holdings L.P., a Cayman limited partnership whose principal office is located at 9 West 57th Street, Suite 4200, New York, NY 10019, is deemed to be a control person because it owns [xx]% of the voting securities of the Fund as of []. Table of Contents - Prospectus 49 Investment Team The Master Fund is positioned, under the management of the Adviser, to take advantage of the full resources of KKR’s global network.With more than 160 employees in its business, including approximately 50 dedicated investment professionals located in San Francisco, New York and London, the Adviser’s investment teams seek to leverage KKR’s private equity experience and extensive industry relationships in making strong investment choices on behalf of its clients.The investment professionals of the Adviser who have primary responsibility for day-to-day management and oversight of the Master Fund are: Erik A. Falk (New York) joined KKR in 2008 and is the co-head of leveraged credit, as well as a member of the Adviser’s Credit Investment Committees and Portfolio Management Committee.Previously, Mr. Falk was a portfolio manager with responsibility across the Adviser’s credit strategies covering a number of sectors, including industrials, energy, chemicals, business services and structured products.Prior to joining KKR, Mr. Falk was a Managing Director at Deutsche Bank Securities Inc. where he was most recently global co-head of the Securitized Products Group. Prior to that, Mr. Falk worked for Credit Suisse First Boston where he was a Director in the Asset Backed Securities department. Mr. Falk holds a B.S. and M.S. from Stanford University. Christopher A. Sheldon (San Francisco) joined KKR in 2004 and is co-head of leveraged credit. Mr. Sheldon is also a member of the Adviser’s Credit Investment Committees and Portfolio Management Committee.Prior to his current role at KKR, Mr. Sheldon was responsible for opening the Adviser’s London office in 2007 and investing across a number of sectors within its credit businesses. Before joining KKR, Mr. Sheldon was a Vice President and Senior Investment Analyst with Wells Fargo’s High Yield Securities Group, and previously worked at Young & Rubicam Advertising and at SFM Media Corporation in their media-planning department. He holds a B.A. from Denison University. Jamie M. Weinstein (San Francisco) joined KKR in 2005 and is the co-head of special situations investing, which includes the Adviser’s global activities in public and private distressed and structured principal investments.He is also a member of the Adviser’s Special Situations Investment Committee and Portfolio Management Committee.Previously, he was a portfolio manager with responsibility across the Adviser’s credit strategies and a research analyst covering the financial services, healthcare and commercial real estate sectors.Prior to joining KKR, Mr. Weinstein was with Tishman Speyer Properties as Director of Acquisitions for Northern California and The Boston Consulting Group as a strategy consultant.Mr. Weinstein graduated cum laude and holds a B.S.E. degree in Civil Engineering and Operations Research from Princeton University and an M.B.A. from the Stanford University Graduate School of Business, where he was an Arjay Miller Scholar. Nathaniel M. Zilkha (London) joined KKR in 2007 and is the head of Credit and co-head of special situations investing, which includes the Adviser’s global activities in public and private distressed and structured principal investments.He is also a member of the Adviser’s Special Situations Investment Committee, Credit Investment Committees and Portfolio Management Committee.Previously, he was a member of the healthcare industry team of KKR’s private equity group.Prior to joining KKR, Mr. Zilkha was a member of the Principal Investment Area of Goldman, Sachs & Co., where he invested in private equity and principal debt transactions.He is currently on the board of directors of Harden Healthcare.Mr. Zilkha graduated cum laude and holds an A.B. from Princeton University. The Fund’s SAI provides additional information about the portfolio managers’ compensation structure, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Fund and/or shares of the Master Fund. Table of Contents - Prospectus 50 The investment professionals who have day-to-day responsibility for the Master Fund are supported not only by personnel of the Adviser, but also by having access to KKR’s global platform, including over 260 KKR investment professionals.Several of the investment professionals, including Nathaniel Zilkha, that are involved in the investment activities of the Master Fund are employed by affiliates of the Adviser, and are “associated persons” of the Adviser under the Investment Advisers Act of 1940, as amended, for purposes of managing the Master Fund. These individuals provide investment advisory services, including in some cases, day-to-day management and oversight of the Master Fund, but do not have discretionary authority to effectuate trades on behalf of, or otherwise bind, the Master Fund.KKR’s investment professionals provide access to an established platform for evaluating investments, managing risk and focusing on opportunities and are organized in industry-specific teams that conduct their own primary research, develop views on industry themes and trends and proactively work to identify companies in which to invest.KKR believes the industry-specific team approach allows investment teams to become experts within their sectors and build strong relationships with companies needing capital, while covering the full corporate credit space.These investment professionals are also supported by an Investment Committee comprised of senior personnel that exercises oversight over, and provides insight to, the investment activities of the Master Fund. U.S. Bank, National Association, whose principal offices are located at 1555 North River Center Drive, Suite 302, Milwaukee, Wisconsin 53212, serves as the Master Fund’s custodian. FUND AND MASTER FUND EXPENSES The Adviser bears all of its own costs incurred in providing investment advisory services to the Master Fund.As described below, however, the Master Fund bears all other expenses related to its investment program.The Adviser also provides, or arranges at its expense, for certain management and administrative services to be provided to the Fund and the Master Fund.Among those services are:providing office space and other support services, maintaining and preserving certain records, preparing and filing various materials with state and U.S. federal regulators, providing legal and regulatory advice in connection with administrative functions and reviewing and arranging for payment of the Fund’s and Master Fund’s expenses. Expenses borne by the Fund (and thus indirectly by Shareholders) include: ● administrative expenses (including the fees and expenses of the Administrator); ● the costs of errors and omissions/Trustees’ and officers’ liability insurance and a fidelity bond; ● the costs of preparing and mailing reports and other communications, including proxy, tender offer correspondence or similar materials, to Shareholders; ● fees of Trustees who are not “interested persons” and travel expenses of Trustees relating to meetings of the Board and committees thereof; ● legal expenses (including those expenses associated with preparing and updating the Fund’s registration statement, attending and preparing for Fund Board meetings, and generally serving as counsel to the Fund and/or the Fund’s Independent Trustees); ● external accounting and valuation expenses (including fees and disbursements and expenses related to the annual audit of the Fund and the preparation of the Fund’s tax information); Table of Contents - Prospectus 51 ● recordkeeping, custody and transfer agency fees and expenses; ● entity-level taxes; ● corporate licensing; ● regulatory expenses (including filing fees and expenses relating to filings made in connection with the Fund’s activities); ● offering expenses; ● the Shareholder Servicing Fee; ● expenses relating to Shareholder communications; ● all costs and charges for equipment or services used in communicating information regarding the Fund’s transactions among the Adviser and any custodian or other agent engaged by the Fund; and ● any extraordinary expenses (as defined below), including indemnification expenses as provided for in the Fund’s organizational documents. Expenses borne by the Master Fund (and thus indirectly by the Fund and Shareholders) include: ● the Management Fee; ● investment expenses (e.g., expenses that, in the Adviser’s discretion, are related to the investment of the Master Fund’s assets, whether or not such investments are consummated), including (as applicable) brokerage commissions, borrowing charges on securities sold short, clearing and settlement charges, recordkeeping, custody and transfer agency fees, interest expenses, dividends on securities sold but not yet purchased, margin fees, investment related travel and lodging expenses and research-related expenses and other due diligence expenses; ● professional fees relating to investments, including expenses of consultants, investment bankers, attorneys, accountantsand other experts; ● fees and expenses relating to software tools, programs or other technology (including risk management software, fees to risk management services providers, third-party software licensing, implementation, data management and recovery services and custom development costs); ● research and market data (including any computer hardware and connectivity hardware (e.g., telephone and fiber optic lines) incorporated into the cost of obtaining such research and market data); ● administrative expenses (including the fees and expenses of the Administrator); ● any non-investment related interest expense; Table of Contents - Prospectus 52 ● the costs of errors and omissions/Trustees’ and officers’ liability insurance and a fidelity bond; ● the costs of preparing and mailing reports and other communications, including proxy, tender offer correspondence or similar materials, to Master Fund Shareholders; ● fees relating to valuing the Master Fund’s assets; ● fees of Trustees who are not “interested persons” and travel expenses of Trustees relating to meetings of the Master Fund Board and committees thereof; ● legal expenses (including those expenses associated with preparing and updating the Master Fund’s registration statement, attending and preparing for Master Fund Board meetings, reviewing potential investments, and generally serving as counsel to the Master Fund and/or the Master Fund’s Independent Trustees); ● external accounting and valuation expenses (including fees and disbursements and expenses related to the annual audit of the Master Fund and the preparation of the Master Fund’s tax information); ● recordkeeping, custody and transfer agency fees and expenses; ● entity-level taxes; ● corporate licensing; ● regulatory expenses (including filing fees and expenses relating to filings made in connection with the Master Fund’s holdings or activities); ● offering expenses; ● expenses relating to Shareholder communications; ● all costs and charges for equipment or services used in communicating information regarding the Master Fund’s transactions among the Adviser and any custodian or other agent engaged by the Master Fund; and ● any extraordinary expenses (as defined below), including indemnification expenses as provided for in the Master Fund’s organizational documents. The Adviser will be reimbursed by the Master Fund for any of the above expenses that it pays on behalf of the Master Fund, except as otherwise provided above. “Extraordinary expenses” are expenses incurred by the Fund or the Master Fund, as applicable, outside of the ordinary course of its business, including, without limitation, costs incurred in connection with any claim, litigation, arbitration, mediation, government investigation or similar proceeding, indemnification expenses, and expenses in connection with holding and/or soliciting proxies for a meeting of Shareholders. Table of Contents - Prospectus 53 MANAGEMENT FEE The Fund does not incur a separate management fee, but the Fund and its Shareholders are indirectly subject to the Master Fund’s Management Fee.In consideration of the advisory and other services provided by the Adviser to the Master Fund, the Master Fund pays the Adviser the Management Fee, monthly, at the annual rate of 1.25% of the month-end value of the Master Fund’s Managed Assets.“Managed Assets” means the total assets of the Master Fund (including any assets attributable to any borrowings (except borrowings solely for short term cash management purposes), reverse repurchase agreements, dollar rolls, any issuance of preferred shares or notes, and including any assets in respect of Shares that will be repurchased as of the end of the month) minus the sum of the Master Fund’s accrued liabilities (other than any borrowings). A discussion regarding the basis for the Board of Trustees of the Master Fund approving the investment advisory agreement of the Master Fund is available in the Fund’s annual report to Shareholders for the period ending October 31, 2012. During periods when the Master Fund is using leverage, the Management Fee paid to the Adviser will be higher than if the Master Fund did not use leverage because the Management Fee paid is calculated on the basis of the Master Fund’s Managed Assets, which includes the assets purchased through leverage. The Management Fee is an expense paid out of the Master Fund’s assets.The Management Fee is computed as of the close of business on the last business day of each month (including any assets in respect of Shares that will be repurchased by the Master Fund as of the end of the month) and is due and payable in arrears within ten business days after the end of the month. CALCULATION OF NET ASSET VALUE The NAV of each of the Fund and the Master Fund is equal to its total assets less its total liabilities as of the relevant valuation date.In computing its NAV, the Fund will value its interest in the Master Fund based on the NAV provided by the Master Fund.The Fund and Master Fund calculate NAV per Share by subtracting liabilities from the total assets of the Fund or Master Fund, as applicable, and dividing the result by the total number of outstanding Shares of the Fund or Master Fund, as applicable.The Master Fund’s assets and liabilities are valued in accordance with the principles set forth herein. For purposes of calculating NAV, portfolio securities and other assets for which market quotes are readily available are valued at market value.Market value is generally determined on the basis of last reported sales prices, or if no sales are reported, based on quotes obtained from a quotation reporting system, established market makers, or pricing services. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost.Securities and other assets for which market quotes are not readily available are valued at fair value as determined in good faith by the Master Fund Board or persons acting at their direction. The Master Fund Board has adopted methods for valuing securities and other assets in circumstances where market quotes are not readily available, and has delegated the responsibility for applying the valuation methods to the Adviser.When the Master Fund uses fair value pricing to determine its NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but rather may be priced by another method that the Master Fund Board or persons acting at their direction believe accurately reflects fair value.Fair value pricing may require subjective determinations about the value of a security. Table of Contents - Prospectus 54 Domestic and foreign fixed-income instruments and non-exchange traded derivatives are normally valued on the basis of quotes obtained from brokers and dealers or pricing services using data reflecting the earlier closing of the principal markets for those securities. Bank loans, including senior loans, are valued by using readily available market quotations or another commercially reasonable method selected by an independent, third-party pricing service that has been approved by the Board, or, if such independent, third-party valuations are not available, by using broker quotations. Senior secured adjustable, variable or floating rate loans for which an active secondary market exists to a reliable degree will be valued based on bid-ask prices in the market for such loans, as provided by a loan pricing service. Prices obtained from independent pricing services use information provided by market makers or estimates of market values obtained from yield data relating to investments or securities with similar characteristics. Exchange traded options, futures and options on futures are valued at the settlement price determined by the relevant exchange. The value of swaps, including credit default swaps, total return swaps and interest rate swaps will be determined by obtaining at least one dealer quotation (including information from counterparties) or valuations from third-party pricing services.If no quotations or valuations are available, or if such quotations or valuations are believed to be unreliable, swaps will be fair valued pursuant to procedures adopted by the Board. The Master Fund will normally use pricing data for domestic or foreign equity securities received shortly after the close of the primary securities exchange on which such securities trade and does not normally take into account trading, clearances or settlements that take place after the close of the exchange. If events materially affecting the price of foreign portfolio securities occur between the time when their price was last determined on such foreign securities exchange or market and the time when the Fund’s NAV was last calculated (for example, movements in certain U.S. securities indices which demonstrate strong correlation to movements in certain foreign securities markets), such securities may be valued at their fair value as determined in good faith in accordance with procedures established by the Master Fund Board. For purposes of calculating NAV, all assets and liabilities initially expressed in foreign currencies will be converted into U.S. dollars at prevailing exchange rates as may be determined in good faith by, or under the supervision of, the Master Fund Board.While the Master Fund’s policy is intended to result in a calculation of the Master Fund’s NAV that fairly reflects security values as of the time of pricing, the Master Fund cannot ensure that fair values determined by the Master Fund Board or persons acting at their direction would accurately reflect the price that the Master Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instances, in a forced or distressed sale). The prices used by the Master Fund may differ from the value that would be realized if the securities were sold. SHAREHOLDER SERVICING FEE The Fund pays the Distributor, and the Distributor pays each Service Agent, a monthly shareholder servicing fee of 0.0083% (0.10% on an annualized basis) of the net asset value of the outstanding Shares attributable to the clients of the Service Agent who are invested in the Fund through the Service Agent.In exchange for this fee, the Service Agent will respond to Shareholder inquiries about the Fund, facilitate Fund communications with Shareholders, assist Shareholders in changing account designations or addresses, and assist Shareholders in processing repurchase requests. CONFLICTS OF INTEREST The Adviser will experience conflicts of interest in connection with the management of the Master Fund, including, but not limited to, the following: ● The members, officers and other personnel of the Adviser allocate their time, resources and other services between the Master Fund and other investment and business activities in which they may be involved. The Adviser intends to devote such time as shall be necessary to conduct the Master Fund’s business affairs in an appropriate manner. However, the Adviser will continue to devote the time, resources and other services necessary to managing its other investment and business activities and the Adviser is not precluded from conducting activities unrelated to the Master Fund. Table of Contents - Prospectus 55 ● The Adviser may compete with certain of its affiliates, including other entities it manages, for investments for the Master Fund, subjecting the Adviser to certain conflicts of interest in evaluating the suitability of investment opportunities and making or recommending acquisitions on the Master Fund’s behalf.The Adviser will receive advisory and other fees from the other entities it manages, and due to fee-offset provisions contained in the management agreements for such entities, the fees may not be proportionate to such entities’ investment accounts for any given transaction and the Adviser may have an incentive to favor entities from which it receives higher fees.The Adviser intends to allocate such investment opportunities in a manner that it deems appropriate taking into account factors such as investment objectives, available capital, applicable concentration limits, minimum investment rights and other investment restrictions, portfolio diversification, the potential dilutive effect of a new investment on an existing investment, the overall risk profile of a portfolio and other considerations deemed relevant by the Adviser. The outcome of this determination may result in the allocation of all, some or none of an investment opportunity to the Master Fund.In addition, subject to applicable law, affiliates of the Adviser may invest in one of the Master Fund’s portfolio companies and hold a different class of securities than the Master Fund. To the extent that an affiliate of the Adviser holds a different class of securities than the Master Fund, its interests may not be aligned with the Master Fund’s.Notwithstanding the foregoing, the Adviser will act in the best interest of the Master Fund in accordance with its fiduciary duty to the Master Fund. ● The compensation payable by the Master Fund to the Adviser will be approved by the Master Fund Board consistent with the exercise of the requisite standard of care applicable to trustees under state law. Such compensation is payable, in most cases, regardless of the quality of the assets acquired, the services provided to the Master Fund or whether the Master Fund makes distributions to Master Fund Shareholders. ● The Adviser and its affiliates may provide a broad range of financial services to companies in which the Master Fund invests, in compliance with applicable law, and will generally be paid fees for such services. In addition, affiliates of the Adviser may act as an underwriter, arranger or placement agent in connection with an offering of securities by one of the companies in the Master Fund’s portfolio. Any compensation received by the Adviser and its affiliates for providing these services will not be shared with the Master Fund and may be received before the Master Fund realizes a return on its investment.The Adviser may face conflicts of interest with respect to services performed for these companies, on the one hand, and investments recommended to the Master Fund, on the other hand. ● From time to time, to the extent consistent with the 1940 Act and the rules and regulations promulgated thereunder, or with exemptive relief the Master Fund may receive from the SEC, if any, the Master Fund and other clients for which the Adviser provides investment management services or carries on investment activities (including, among others, clients that are employee benefit plans subject to ERISA and related regulations) may make investments at different levels of an investment entity’s capital structure or otherwise in different classes of an issuer’s securities. These investments may inherently give rise to conflicts of interest or perceived conflicts of interest between or among the various classes of securities that may be held by the Master Fund and such other clients, including in the case of financial distress of the investment entity. Table of Contents - Prospectus 56 ● KKR and the Adviser sponsor and advise and may in the future sponsor and advise a broad range of investment funds, vehicles, and other accounts, including proprietary vehicles, that make investments worldwide.KKR may also make investments for its own account, including, for example, through investment and co-investment vehicles established for KKR personnel and associates. The Adviser and its affiliates are not restricted from forming additional investment funds, from entering into other investment advisory relationships (including, among others, relationships with clients that are employee benefit plans subject to ERISA and related regulations), or from engaging in other business activities, even though such activities may be in competition with the Master Fund and/or may involve substantial time and resources of the Adviser. For example, the Adviser may invest, on behalf of an affiliated fund, in a company that is a competitor of one of the Master Fund’s portfolio companies or that is a service provider, supplier, customer or other counterparty with respect to one of the Master Fund’s portfolio companies. The Adviser will provide advice and recommendations to any such companies without regard to the Master Fund’s interests. In addition, the Adviser’s ability to effectively implement the Master Fund’s investment strategies may be limited to the extent that contractual obligations relating to these permitted activities restrict the Adviser’s ability to engage in transactions that they may otherwise be interested in pursuing. Affiliates of the Adviser, whose primary business includes the origination of investments, engage in investment advisory business with accounts that compete with the Master Fund. ● The Adviser and its affiliates may give advice and recommend securities to other clients which may differ from, or be contrary to, advice given to, or securities recommended or bought for, the Master Fund even though their investment objectives may be similar to the Master Fund’s. ● To the extent not restricted by confidentiality requirements or applicable law, the Adviser may apply experience and information gained in providing services to the Master Fund’s portfolio companies in providing services to competing companies invested in by affiliates’ other clients. ● As a registered investment company, the Master Fund may be limited in its ability to invest in any investment in which an affiliate’s other client has an investment.The Master Fund may also be limited in its ability to co-invest with the Adviser or one or more of its affiliates. Some of these co-investments would only be permitted pursuant to an exemptive order from the SEC. ● The nature of the Adviser’s businesses and the participation by its employees in creditors’ committees, steering committees, or boards of directors of portfolio companies, may result in the Adviser receiving material non-public information from time to time with respect to publicly held companies or otherwise becoming an “insider” with respect to such companies. The possession of “inside information” or “insider” status with respect to an investment or potential investment by the Adviser or its personnel may restrict the Adviser’s ability to enter into or exit from potentially profitable investments for the Master Fund which could have an adverse effect on the Master Fund’s results of operations. Table of Contents - Prospectus 57 ● The Master Fund depends to a significant extent on the Adviser’s access to the investment professionals and senior management of KKR and the information and deal flow generated by the KKR investment professionals and senior management during the normal course of their investment and portfolio management activities. The senior management and the investment professionals of the Adviser source, evaluate, analyze and monitor the Master Fund’s investments.The Master Fund’s future success will depend on the continued service of the senior management team and investment professionals of the Adviser. ● The Adviser’s relationship with other advisory clients and with KKR could create a conflict of interest to the extent the Adviser becomes aware of inside information concerning investments or potential investment targets. The Master Fund and the Adviser have implemented compliance procedures and practices, including information-sharing policies and procedures, that are designed to ensure that inside information is not used for making investment decisions on the Master Fund’s behalf.The Master Fund cannot assure its investors, however, that these procedures and practices will be effective.Although the Master Fund plans to leverage KKR’s firm-wide resources to help source, conduct due diligence on, structure, syndicate and create value for the Master Fund’s investments, KKR’s information-sharing policies and procedures, as well as certain legal and contractual constraints, could significantly limit the Master Fund’s ability to do so.For example, from time to time KKR’s personnel may be in possession of material non-public information with respect to the Master Fund’s investments, and as a result, such personnel will be restricted by KKR’s information-sharing policies and procedures or by law or contract from sharing such information with the management team of the Master Fund, even where the disclosure of such information would be in the best interests of the Master Fund or would otherwise influence decisions taken by the members of the management team with respect to that investment.In addition, this conflict and these procedures and practices may limit the freedom of the Adviser to enter into or exit from potentially profitable investments for the Master Fund which could have an adverse effect on the Master Fund’s results of operations.Conversely, the Adviser may pursue investments for the Master Fund without obtaining access to confidential information otherwise in its or KKR’s possession, which information, if reviewed, might otherwise impact the Adviser’s judgment with respect to such investments.Accordingly, the investment activities of KKR’s other businesses may differ from, or be inconsistent with, the activities that are undertaken for the Master Fund, and there can be no assurance that the Master Fund will be able to fully leverage the resources and industry expertise of KKR’s other businesses.Additionally, there may be circumstances in which one or more individuals associated with KKR will be precluded from providing services to the Master Fund because of certain confidential information available to those individuals or to other parts of KKR. ● The Adviser may in the future develop new businesses such as providing investment banking, advisory and other services to corporations, financial sponsors, management or other persons.Such services may relate to transactions that could give rise to investment opportunities that are suitable for the Master Fund.In such case, the Adviser’s client would typically require the Adviser to act exclusively on its behalf, thereby precluding the Master Fund from participating in such investment opportunities.The Adviser would not be obligated to decline any such engagements in order to make an investment opportunity available to the Master Fund.In addition, the Adviser may come into the possession of information through these new businesses that limits the Master Fund’s ability to engage in potential transactions. Table of Contents - Prospectus 58 ● The 1940 Act limits the Fund’s ability to invest in, or hold securities of, companies that are controlled by funds managed by KKR. Any such investments could create conflicts of interest between the Fund, the Adviser and KKR.The Adviser may also have, or enter into, advisory relationships with other advisory clients (including, among others, employee benefit plans subject to ERISA and related regulations) that could lead to circumstances in which a conflict of interest between the Adviser’s advisory clients could exist or develop.In addition, to the extent that another client of the Adviser or KKR holds a different class of securities than the Fund, the interest of such client and the Fund may not be aligned.As a result of these conflicts and restrictions, the Adviser may be unable to implement the Fund’s investment strategies as effectively as it could have in the absence of such conflicts or restrictions.In order to avoid these conflicts and restrictions, the Adviser may choose to exit these investments prematurely and, as a result, the Fund would forgo any future positive returns associated with such investments. ● Certain other KKR client accounts or proprietary accounts may have investment objectives, programs, strategies and positions that are similar to, or may conflict with, those of the Master Fund, or may compete with, or have interests adverse to, the Master Fund.This type of conflict could affect the prices and availability of the securities or interests in which the Master Fund invests.KKR may give advice or take action with respect to the investments held by, and transactions of, other KKR client accounts or proprietary accounts that may be different from or otherwise inconsistent with the advice given or timing or nature of any action taken with respect to the investments held by, and timing or nature of any action taken with respect to the investments held by, and transactions of, the Master Fund.Such different advice and/or inconsistent actions may be due to a variety of reasons, including, without limitation, the differences between the investment objective, program, strategy and tax treatment of the other KKR client accounts or proprietary accounts and the Master Fund or the regulatory status of other KKR client accounts and any related restrictions or obligations imposed on KKR as a fiduciary thereof.Such advice and actions may adversely impact the Master Fund. ● KKR, for its own account, may enter into real-estate related transactions with Master Fund portfolio companies.Such transactions may include, for example, buying or selling real estate assets, acquiring or entering into leasing arrangements or amending such arrangements, or transferring options or rights of first refusal to acquire real estate assets.Such transactions, which do not involve securities, are not governed by restrictions on principal transactions and cross transactions but are subject to specific policies and procedures established by KKR to manage related conflicts. ● The 1940 Act prohibits the Master Fund from participating in certain transactions with certain of its affiliates including an Adviser-affiliated broker-dealer. The Master Fund generally will be prohibited, for example, from buying or selling any securities from or to another client of the Adviser or of KKR. The 1940 Act also prohibits certain “joint” transactions with certain of the Master Fund’s affiliates, which in certain circumstances could include investments in the same portfolio company (whether at the same or different times to the extent the transaction involves jointness) or transactions in which a broker-dealer affiliated with the Adviser participates as principal with the Master Fund.If a person acquires more than 25% of the Master Fund’s voting securities, the Master Fund will be prohibited from buying or selling any security from or to such person or certain of that person’s affiliates, or entering into prohibited joint transactions with such persons.Similar restrictions limit the Master Fund’s ability to transact business with its officers or trustees or their affiliates. The SEC has interpreted the 1940 Act rules governing transactions with affiliates to prohibit certain “joint transactions” involving entities that share a common investment adviser.As a result of these restrictions, the scope of investment opportunities that would otherwise be available to the Master Fund may be limited. Table of Contents - Prospectus 59 ● The 1940 Act imposes significant limits on co-investment with affiliates of the Master Fund, and the Master Fund generally will not be permitted to co-invest alongside its affiliates in privately negotiated transactions unless the Master Fund obtains an exemptive order from the SEC or the transaction is otherwise permitted under existing regulatory guidance, such as transactions where price is the only negotiated term, and will not participate in transactions where other terms are negotiable. This reduces the amount of transactions in which the Master Fund can participate and makes it more difficult for the Master Fund to implement its investment objective. In addition, the Fund faces the following additional potential conflicts of interest: ● The Fund will pay the Distributor, and the Distributor will pay each Service Agent that enters into a Shareholder Servicing Agreement with the Distributor, a monthly shareholder servicing fee at the annual rate of up to 0.10% of the NAV of the outstanding Shares beneficially owned by customers of the Distributor or the Service Agent, as set forth in “Shareholder Servicing Fee.”The potential for Service Agents to receive compensation in connection with a client’s investment in the Fund in the form of a Shareholder Servicing Fee presents the Service Agents with a potential conflict of interest in recommending that such client purchase Shares in the Fund. ● In addition, the prospect of receiving, or the receipt of, additional compensation by the Service Agents in the form of a Shareholder Servicing Fee may provide such Service Agents and/or their salespersons with an incentive to favor sales of Shares in the Fund and interests in funds whose affiliates make similar compensation available over sales of interests in funds (or other fund investments) with respect to which the Service Agent does not receive additional compensation or receives lower levels of additional compensation.Prospective investors should take such payment arrangements into account when considering and evaluating any recommendations relating to Shares. PURCHASES OF SHARES Purchase Terms The Fund will accept initial and additional purchases of Shares as of the first business day of each month.The investor must submit a completed application form five (5) business days before the applicable purchase date.An investor may or may not need to complete and sign an account application when purchasing through a broker-dealer or other financial intermediary, depending on its arrangements with the Fund.Investors should contact their broker-dealer or financial intermediary for information about whether the broker-dealer or financial intermediary has entered into an agreement with the Distributor.The Fund generally will not accept new account applications to establish an account with a non-U.S. address (U.S. territories are acceptable) or for a non-resident alien. Table of Contents - Prospectus 60 Application forms that are being sent via U.S. mail, express delivery, registered mail or certified mail should be sent to: Overnight Mail KKR Alternative Corporate Opportunities Fund P c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 Regular Mail KKR Alternative Corporate Opportunities Fund P c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 All purchases are subject to the receipt of immediately available funds two (2) business days prior to the applicable purchase date in the full amount of the purchase.An investor who misses one or both of these deadlines will have the effectiveness of its investment in the Fund delayed until the following month. Despite having to meet the earlier application and funding deadlines described above, the Fund does not issue the Shares purchased (and an investor does not become a Shareholder with respect to such Shares) until the applicable purchase date, i.e., the first business day of the relevant month.Consequently, purchase proceeds do not represent capital of the Fund, and do not become assets of the Fund, until such date. Any amounts received in advance of the initial or subsequent purchases of Shares are placed in a non-interest-bearing account with the Transfer Agent (as defined herein) prior to their investment in the Fund, in accordance with Rule 15c2-4 under the Exchange Act. The Fund reserves the right to reject any purchase of Shares in certain limited circumstances (including, without limitation, when it has reason to believe that a purchase of Shares would be unlawful).Unless otherwise required by applicable law, any amount received in advance of a purchase ultimately rejected by the Fund will be returned to the prospective investor. The minimum initial investment in the Fund from each investor is $25,000, and there is no minimum for additional investments in the Fund.The minimum initial investment may be reduced by the Fund with respect to certain individual investors or classes of investors (specifically, with respect to employees, officers, directors or Trustees of the Fund, the Adviser or their affiliates or associated persons).Additionally, the Fund may waive or reduce such minimum initial investment amount (as well as the application and funding deadlines described above) with respect to any investor funding its purchase of Shares with redemption proceeds from another fund sponsored, managed, or advised by the Adviser. The Fund will notify Shareholders of any changes in the investors that are eligible for such reductions.The Fund may repurchase all of the Shares held by a Shareholder if the Shareholder’s account balance in the Fund, as a result of repurchase requests by the Shareholder, is less than $5,000. Table of Contents - Prospectus 61 Initial and any additional purchases of Shares of the Fund by any Shareholder must be made via wire transfer of funds or by check.Checks and other negotiable bank drafts must be drawn on U.S. banks and made payable to “KKR Alternative Corporate Opportunities Fund P” or as otherwise instructed by the investor’s broker-dealer or other financial intermediary.Purchases will be rejected if a payment does not clear the bank.Broker-dealers settling through National Securities Clearing Corporation may settle trades on the third business day following receipt by the Fund of the investor’s order.An investor that fails to properly settle a purchase will be responsible for any resulting loss to the Fund.In the case of an insufficient funds check, an overdraft charge may also be applied.Third party checks are generally not accepted; however, exceptions may be made by prior special arrangements with certain broker-dealers or other financial intermediaries.Cash, checks drawn on credit card accounts, cashier’s checks, money orders, travelers checks and other cash equivalents will not be accepted.If an investor purchases Shares through a broker-dealer or other financial intermediary, they are responsible for forwarding or arranging payment promptly.Payment for each initial or subsequent additional purchases of Shares must be made in one installment. Paying for Shares by Wire An investor making its first investment in the Fund must provide to the Transfer Agent a completed account application before wiring funds. The investor may mail or overnight deliver an account application to the Transfer Agent. Upon receipt of your completed account application, the Transfer Agent will establish an account for you. The account number assigned will be required as part of the instruction that should be provided to the investor’s bank to send the wire. The investor’s bank must include the name of the Fund, the account number and the investor’s name so that funds can be correctly applied. Before sending a wire, an investor should contact the Transfer Agent to advise it of an intent to wire funds. This will ensure prompt and accurate credit upon receipt of the wire. Wired funds must be received prior to 4:00 p.m. Eastern time to be deemed delivered the same day. The Fund and U.S. Bank, N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. The investor’s bank should transmit funds by wire to: U.S. Bank, N.A. 777 East Wisconsin Avenue Milwaukee, WI 53202 ABA #075000022 Credit:U.S. Bancorp Fund Services, LLC Account #112-952-137 Further Credit: KKR Alternative Corporate Opportunities Fund (shareholder registration) (shareholder account number) Heavy traffic over the Federal Reserve System may delay the arrival of purchase orders made by wire. To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account.What this means to you:When you open an account, we will ask your name, address, date of birth, and other information that will allow us to identify you.If we are unable to verify your identity, we reserve the right to restrict additional transactions and/or liquidate your account at the next calculated NAV after your account is closed (less any applicable sales/account charges and/or tax penalties) or take any other action required by law.The Fund has implemented an anti-money laundering compliance program, which includes designation of an anti-money laundering compliance officer. Table of Contents - Prospectus 62 QUARTERLY REPURCHASES OF SHARES No Right of Redemption No Shareholder or other person holding Shares acquired from a Shareholder has the right to require the Fund to repurchase any Shares.No public market for Shares exists, and none is expected to develop in the future.Consequently, Shareholders may not be able to liquidate their investment other than as a result of repurchases of Shares by the Fund, as described below. Repurchase Procedures The Fund intends to offer to repurchase Shares from Shareholders on a quarterly basis in accordance with written tenders by Shareholders, on those terms and conditions as the Board may determine in its sole discretion.Each such repurchase offer will generally be conducted in parallel with similar repurchase offers made by the Master Fund with respect to shares of the Master Fund.Each such similar offer by the Master Fund with respect to shares of the Master Fund will generally apply to up to 20% of the net assets of the Master Fund.There is no minimum amount of Shares which must be repurchased in any repurchase offer.The Adviser expects that, generally, it will recommend to the Board that the Fund offer to repurchase Shares from Shareholders quarterly, with such repurchases to occur as of each March31, June30, September30 and December31 (or, if any such date is not a business day, as of the immediately preceding business day) (the “Repurchase Valuation Date”).Each repurchase offer will generally commence approximately 35 days prior to the Repurchase Valuation Date.In determining whether to accept a recommendation to conduct a repurchase offer at any such time, the Board will consider the following factors, among others: ● whether any Shareholders have requested to tender Shares to the Fund; ● the liquidity of the Fund’s assets; ● the investment plans and working capital and reserve requirements of the Fund; ● the relative economies of scale of the tenders with respect to the size of the Fund; ● the history of the Fund in repurchasing Shares; ● the existing conditions of the securities markets and the economy generally, as well as political, national or international developments or current affairs; ● any anticipated tax consequences to the Fund of any proposed repurchases of Shares; and ● the recommendations of the Adviser. The determination to repurchase Shares is within the Board’s discretion, and there are no assurances that the Board will continue to conduct quarterly repurchases. The Fund will repurchase Shares from Shareholders pursuant to written tenders on terms and conditions that the Board determines to be fair to the Fund and to all Shareholders.When the Board determines that the Fund will repurchase Shares, notice will be provided to Shareholders describing the terms of the offer, containing information Shareholders should consider in deciding whether to participate in the repurchase opportunity and containing information on how to participate.Shareholders deciding whether to tender their Shares during the period that a repurchase offer is open may obtain the Fund’s NAV per share by contacting the Adviser during the period.If a repurchase offer is oversubscribed by Shareholders who tender Shares, the Fund may repurchase a pro rata portion of the Shares tendered by each Shareholder, extend the repurchase offer, or take any other action with respect to the repurchase offer permitted by applicable law. Table of Contents - Prospectus 63 Certain repurchase requests may require a signature guarantee by an eligible guarantor institution.Eligible guarantors include commercial banks, savings and loans, savings banks, trust companies, credit unions, member firms of a national stock exchange, or any other member or participant of an approved signature guarantor program.For example, signature guarantees may be required if the Shareholder’s address of record has changed in the last 30 days, if the Shareholder wishes for the proceeds to be sent to a bank other than the bank of record on the account, or if the Shareholder asks that the proceeds be sent to a different person or address.Shareholders should note that a notary public is not an acceptable provider of a signature guarantee and that the Shareholder must provide the original guarantee. Signature guarantees are for the protection of Shareholders.Before the Fund grants a repurchase request, the Fund may require a Shareholder to furnish additional legal documents to ensure proper authorization.Accounts held by a corporation, trust, fiduciary or partnership may require additional documentation along with a signature guaranteed letter of instruction.Investors should contact Shareholder Services at (855) 859-3943 for more information.The Fund participates in the Paperless Legal Program.Repurchase requests received with a Medallion Signature Guarantee will be reviewed for the proper criteria to meet the guidelines of the Program and may not require additional documentation. Repurchases of Shares from Shareholders by the Fund will be paid in cash.Repurchases will be effective after receipt and acceptance by the Fund of eligible written tenders of Shares from Shareholders by the applicable repurchase offer deadline.The Fund does not impose any charges in connection with repurchases of Shares (other than as described below). Master Fund Shares will be repurchased by the Master Fund after the Management Fee has been deducted from the Master Fund’s assets as of the end of the month in which the repurchase occurs – i.e., the accrued Management Fee for the month in which Master Fund shares are to be repurchased is deducted prior to effecting the relevant repurchase of Master Fund shares. The Fund’s assets consist primarily of its interest in the Master Fund.Therefore, in order to finance the repurchase of Shares pursuant to the tender offers, the Fund may find it necessary to liquidate all or a portion of its interest in the Master Fund.The Fund will not conduct a repurchase offer for Shares unless the Master Fund simultaneously conducts a repurchase offer for the Master Fund’s shares.The members of the Board also serve on the Master Fund Board and the Master Fund Board expects that the Master Fund will conduct repurchase offers on a quarterly basis in order to permit the Fund to meet its obligations under its repurchase offers.However, there are no assurances that the Master Fund Board or the Board will, in fact, decide to undertake such a repurchase offer.The Fund cannot make a repurchase offer larger than a repurchase offer made by the Master Fund.The Master Fund’s repurchase offers will generally apply to up to 20% of the net assets of the Master Fund.The Master Fund will make repurchase offers, if any, to all of its investors, including the Fund, on the same terms, which practice may affect the size of the Master Fund’s offers.Subject to the Master Fund’s investment restriction with respect to borrowings, the Master Fund may borrow money or issue debt obligations to finance its repurchase obligations pursuant to any such repurchase offer.The Master Fund may need to suspend or postpone repurchase offers if it is not able to dispose of its interests in Investment Funds in a timely manner. A Shareholder who tenders for repurchase of such Shareholder’s Shares during the first year following such Shareholder’s initial purchase will be subject to a fee of 2.00% of the value of the Shares repurchased by the Fund, payable to the Fund (an “Early Repurchase Charge”).The Board may, in certain limited instances where the Board has determined that the remaining Shareholders will not be materially and adversely affected or prejudiced, waive the imposition of the Early Repurchase Charge.Any such waiver does not imply that the Early Repurchase Charge will be waived at any time in the future or that such Early Repurchase Charge will be waived for any other Shareholder. Table of Contents - Prospectus 64 Each repurchase offer will generally commence approximately 35 days prior to the applicable Repurchase Valuation Date.A Shareholder choosing to tender Shares for repurchase must do so by the applicable deadline, which generally will be five (5) days before the Repurchase Valuation Date.Shares will be valued as of the Repurchase Valuation Date, which is generally expected to be March31, June 30, September 30 or December 31 (or, if such day is not a business day, as of the immediately preceding business day).Tenders will be revocable upon written notice to the Fund up to five (5) days prior to the Repurchase Valuation Date (such deadline for revocation being the “Expiration Date”).If a repurchase offer is extended, the Expiration Date will be extended accordingly. Promptly after the Expiration Date, the Fund will pay to each Shareholder whose Shares have been accepted for repurchase an amount in cash equal to the value, determined as of the Repurchase Valuation Date, of the repurchased Shares.The payment will generally be made within 30 days after the Repurchase Valuation Date. During periods of market turmoil or other adverse conditions (such as those experienced during 2008-2009), the Master Fund may not be able to liquidate its holdings in order to meet repurchase requests.The Master Fund (and, therefore, the Fund) may need to suspend or postpone repurchase offers if it is not able to dispose of its holdings in a timely manner. Payment for repurchased Shares may require the Fund to liquidate portfolio holdings earlier than the Adviser would otherwise have caused these holdings to be liquidated, potentially resulting in losses, and may increase the Fund’s investment related expenses as a result of higher portfolio turnover rates.The Adviser intends to take measures, subject to policies as may be established by the Master Fund Board, to attempt to avoid or minimize potential losses and expenses resulting from the repurchase of Shares. A Shareholder tendering for repurchase only a portion of the Shareholder’s Shares will be required to maintain an account balance of at least $5,000 after giving effect to the repurchase.If a Shareholder tenders an amount that would cause the Shareholder’s account balance to fall below the required minimum, the Fund reserves the right to repurchase all of a Shareholder’s Shares at any time if the aggregate value of such Shareholder’s Shares is, at the time of such compulsory repurchase, less than the minimum initial investment applicable for the Fund.This right of the Fund to repurchase Shares compulsorily may be a factor which Shareholders may wish to consider when determining the extent of any tender for purchase by a Fund. The Fund may also repurchase Shares of a Shareholder without consent or other action by the Shareholder or other person if the Fund determines that: ● the Shares have been transferred or have vested in any person other than by operation of law as the result of the death, bankruptcy, insolvency, adjudicated incompetence or dissolution of the Shareholder; ● ownership of Shares by a Shareholder or other person is likely to cause the Fund to be in violation of, require registration of any Shares under, or subject the Fund to additional registration or regulation under, the securities, commodities or other laws of the United States or any other relevant jurisdiction; Table of Contents - Prospectus 65 ● continued ownership of Shares by a Shareholder may be harmful or injurious to the business or reputation of the Fund, the Board, the Adviser or any of their affiliates, or may subject the Fund or any Shareholder to an undue risk of adverse tax or other fiscal or regulatory consequences; ● any of the representations and warranties made by a Shareholder or other person in connection with the acquisition of Shares was not true when made or has ceased to be true; ● with respect to a Shareholder subject to Special Laws or Regulations, the Shareholder is likely to be subject to additional regulatory or compliance requirements under these Special Laws or Regulations by virtue of continuing to hold any Shares; or ● it would be in the best interests of the Fund for the Fund to repurchase the Shares. In the event that the Adviser or any of its affiliates holds Shares in the capacity of a Shareholder, the Shares may be tendered for repurchase in connection with any repurchase offer made by the Fund. VOTING Each Shareholder has the right to cast a number of votes equal to the number of Shares held by such Shareholder at a meeting of Shareholders called by the Board.Shareholders will be entitled to vote on any matter on which shareholders of a registered investment company organized as a corporation would be entitled to vote, including certain elections of a Trustee and approval of the Advisory Agreement, in each case to the extent that voting by shareholders is required by the 1940 Act.Notwithstanding their ability to exercise their voting privileges, Shareholders in their capacity as such are not entitled to participate in the management or control of the Fund’s business, and may not act for or bind the Fund. Whenever the Fund as a Master Fund Shareholder is requested to vote on matters pertaining to the Master Fund (other than the termination of the Master Fund’s business, which may be determined by the Master Fund Board without Master Fund Shareholder approval) the Fund will hold a meeting of the Shareholders and vote its interest in the Master Fund for or against such matters proportionately to the instructions to vote for or against such matters received from the Shareholders.The Fund shall vote Shares for which it receives no voting instructions in the same proportion as the Shares for which it receives voting instructions. OUTSTANDING SECURITIES The following table contains information about the Fund’s Shares as of December 31, 2013: Title of Class Amount Authorized Amount Held by Registrant or for its Account Amount Outstanding
